Exhibit 10.1.51
EXECUTION COPY
 
 
COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT
among
THE ROYAL BANK OF SCOTLAND PLC,
in its capacity as Administrative Agent,
DEUTSCHE BANK TRUST COMPANY AMERICAS,
in its capacity as Collateral Agent and as Depositary Bank,
Each Other SECURED PARTY From Time to Time Party Hereto,
MIRANT MARSH LANDING, LLC,
as the Borrower
Dated as of October 8, 2010
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS AND OTHER MATTERS
    1  
1.01 Definitions
    1  
1.02 Interpretation
    9  
1.03 Uniform Commercial Code
    9  
 
       
ARTICLE II THE COLLATERAL AGENT, THE DEPOSITARY BANK AND THE ESTABLISHMENT OF
THE ACCOUNTS
    9  
2.01 Collateral Agent and the Depositary Bank
    9  
2.02 The Accounts
    12  
2.03 Grant of Lien on Accounts
    14  
 
       
ARTICLE III PROVISIONS APPLICABLE TO ACCOUNTS
    14  
3.01 Permitted Investments
    14  
3.02 Deposits into the Accounts
    16  
3.03 Withdrawals and Transfers
    18  
3.04 Secured Obligation Event of Default, Etc
    25  
3.05 When Amounts Are Insufficient
    26  
3.06 Distribution of Collateral Proceeds
    26  
3.07 Termination of Accounts
    27  
3.08 Delivery of Transfer Certificates
    27  
 
       
ARTICLE IV RELATIVE PRIORITIES
    27  
 
       
ARTICLE V SHARING
    28  
5.01 Basic Agreement
    28  
5.02 Payments Received by Certain Secured Parties
    28  
5.03 Amounts Not Subject to Sharing
    28  
5.04 Presumption Regarding Payments
    29  
5.05 No Separate Security
    29  
 
       
ARTICLE VI DECISION MAKING; VOTING; NOTICE AND PROCEDURES
    29  
6.01 Decision Making
    29  
6.02 Intercreditor Votes: Each Party’s Entitlement to Vote
    30  
6.03 Intercreditor Votes: Votes Allocated to Each Party
    30  
6.04 Notification of Matters
    31  
6.05 Notice of Amounts Owed
    31  
 
       
ARTICLE VII DEFAULTS AND REMEDIES
    31  
7.01 Notice of Defaults
    31  
7.02 Exercise of Remedies
    32  
7.03 Insolvency Default
    33  
7.04 Allocation of Collateral Proceeds
    33  
7.05 Restrictions on Enforcement of Liens
    34  
7.06 Waiver of Marshalling; No Contest
    34  

-i-



--------------------------------------------------------------------------------



 



              Page  
7.07 Insolvency or Liquidation Proceedings
    35  
 
       
ARTICLE VIII AMENDMENTS; WAIVERS; INSTRUCTIONS
    35  
8.01 Unanimous Voting Issues
    35  
8.02 Modification and Exercise of Discretion
    36  
8.03 Effect of Amendment on Agents
    36  
 
       
ARTICLE IX COLLATERAL AGENT AND DEPOSITARY BANK
    36  
9.01 Appointment
    36  
9.02 Duties and Responsibilities
    37  
9.03 Rights and Obligations
    37  
9.04 No Responsibility for Certain Conduct
    39  
9.05 Defaults
    40  
9.06 Liability
    40  
9.07 Indemnity
    41  
9.08 Resignation and Removal
    41  
9.09 Successor Collateral Agents and Depositary Banks
    42  
9.10 Authorization
    43  
9.11 Collateral Agent or Depositary Bank as Lender
    43  
 
       
ARTICLE X MISCELLANEOUS
    44  
10.01 No Waiver; Remedies Cumulative
    44  
10.02 Notices
    44  
10.03 Amendments
    44  
10.04 Benefit of Agreement; Successors and Assigns
    44  
10.05 Third-Party Beneficiaries
    44  
10.06 Counterparts
    45  
10.07 Effectiveness
    45  
10.08 Entire Agreement
    45  
10.09 Severability
    45  
10.10 Conflict with Other Agreements
    45  
10.11 Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial
    45  
10.12 Termination
    45  
10.13 Reinstatement
    45  
10.14 Attorney-In-Fact
    46  
10.15 Stamp and Other Similar Taxes
    46  
10.16 Filing Fees, Excise Taxes, Etc
    46  
10.17 Accession Agreements
    46  
10.18 USA PATRIOT Act
    47  
10.19 Collateral Agent and Depositary Agent
    48  
 
       
ATTACHMENTS
       
 
       
SCHEDULE I — Account Names and Numbers
       
EXHIBIT A    — Form of Construction Account Withdrawal Certificate
       
EXHIBIT B    — Form of Accounts Withdrawal Certificate
       
EXHIBIT C    — Modifications; Unanimous Voting Issues
       
EXHIBIT D    — Form of Accession Agreement
       

-ii-



--------------------------------------------------------------------------------



 



AGREEMENT
     COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT (this “Agreement”), dated as
of October 8, 2010 among MIRANT MARSH LANDING, LLC, a limited liability company
organized under the laws of Delaware (the “Borrower”), THE ROYAL BANK OF
SCOTLAND PLC, in its capacity as Administrative Agent (the “Administrative
Agent”), DEUTSCHE BANK TRUST COMPANY AMERICAS, in its capacities as Collateral
Agent (the “Collateral Agent”) and as Depositary Bank (the “Depositary Bank”)
and each other Secured Party from time to time party hereto.
RECITALS
     WHEREAS, the Borrower wishes to finance the development and construction of
an approximately 760 MW natural gas-fired turbine generator facility to be
located near Antioch, California;
     WHEREAS, the Borrower, the Collateral Agent, the Depositary Bank, the
Administrative Agent and the Lenders are entering into the Credit Agreement
dated as of October 8, 2010 (as amended, modified or supplemented from time to
time, the “Credit Agreement”);
     WHEREAS, the Borrower may enter into additional Secured Obligation
Documents with additional Secured Parties from time to time; and
     WHEREAS, the parties hereto desire to set forth in this Agreement, among
other things, certain provisions with respect to the Accounts, including
establishment thereof and distributions and withdrawals therefrom, as well as
certain intercreditor provisions, including the method of voting and decision
making for the Secured Parties and the application of proceeds upon enforcement
following a Secured Obligation Event of Default;
     NOW, THEREFORE, in consideration of the foregoing and other good and valid
consideration, the receipt and adequacy of which are hereby expressly
acknowledged, each of the parties signatory hereto hereby agree as follows:
ARTICLE I
DEFINITIONS AND OTHER MATTERS

1.01   Definitions. Unless otherwise defined herein, terms defined in
Section 1.01 of the Credit Agreement are used herein (including the introductory
paragraph and recitals of this Agreement) as defined therein. In addition, for
purposes of this Agreement, the following terms shall have the following
meanings:       “Accelerated Contribution Amount” has the meaning given to such
term in the Equity Contribution Agreement.       “Acceptable Bank” means
(a) each Lead Arranger and (b) any United States commercial bank(s) or financial
institution(s) or a United States branch or subsidiary of a foreign

Collateral Agency Agreement

 



--------------------------------------------------------------------------------



 



    commercial bank(s) or financial institution(s) having, or guaranteed or
confirmed by an entity having, a long-term unsecured senior debt rating of at
least two of the following: A2 or better by Moody’s, A or better by S&P or A or
better by Fitch.       “Accession Agreement” means an accession agreement
substantially in the form attached as Exhibit D.       “Accounts” means the
Accounts set out in Section 2.02.       “Accounts Withdrawal Certificate” means
a certificate substantially in the form of Exhibit B and appropriately completed
and delivered by the Borrower.       “Additional Secured Obligation” has the
meaning given to such term in Section 10.17(b)(i).       “Administrative Agent”
has the meaning assigned to such term in the introductory paragraph hereof.    
  “Administrative Costs” means all of the Borrower’s obligations to pay
administrative fees, costs and expenses, including indemnity payments, to the
Depositary Bank and any Agent as provided under the Financing Documents.      
“Agents” means the “Agents” as defined pursuant to the Credit Agreement, and any
Replacement Letter of Credit Administrative Agent.       “Aggregate Exposure”
means, as of any date of calculation, the sum (calculated without duplication)
of the following, to the extent the same is held by a Secured Party:

    (a) the aggregate principal amount of Loans outstanding under the Credit
Agreement; plus       (b) the aggregate DSR Letter of Credit Exposure under the
Credit Agreement; plus       (c) the aggregate PPA Letter of Credit Exposure
under the Credit Agreement; plus       (d) the aggregate amount of unused
Commitments under the Credit Agreement; plus       (e) subject to Section 6.02,
the Permitted Swap Agreement Obligations Amount; plus       (f) the aggregate
principal amount of Replacement Letter of Credit Loans outstanding under any
Replacement Letter of Credit Facility; plus       (g) the aggregate amount of
unused commitments under any Replacement Letter of Credit Facility; plus

Collateral Agency Agreement

-2-



--------------------------------------------------------------------------------



 



(h) the aggregate Replacement Letter of Credit Exposure under the Replacement
Letter of Credit Facility.
“Agreement” has the meaning assigned to such term in the introductory paragraph
hereof.
“Authorized Officer” means, with respect to any Person, any executive officer or
Financial Officer of such Person or any member or manager of such Person
responsible for the administration of the obligations of such Person in respect
of this Agreement and any other Transaction Document.
“Base Equity Contribution” has the meaning assigned to such term in the Equity
Contribution Agreement.
“Borrower” has the meaning assigned to such term in the introductory paragraph
hereof.
“Collateral Agent” has the meaning assigned to such term in the introductory
paragraph hereof.
“Commitment Fees” means the commitment fees payable by the Borrower pursuant to
Section 2.10(a) of the Credit Agreement and pursuant to any Replacement Letter
of Credit Facility.
“Condemnation Proceeds” means all amounts and proceeds (including instruments)
received in respect of an Event of Taking.
“Construction Account” has the meaning assigned to such term in
Section 2.02(a)(i).
“Construction Account Withdrawal Certificate” means a certificate substantially
in the form of Exhibit A and appropriately completed and delivered by the
Borrower.
“CPI” means the Customer Price Index, All Urban Customers for All Items
(1982-84=100), in effect as of January 1 of each calendar year, as published by
the United States Department of Labor, Bureau of Labor Statistics or any
successor index thereof, or if such index is discontinued or unavailable and is
not replaced, then another index published by the United States Department of
Labor, Bureau of Labor Statistics as mutually agreed.
“Credit Agreement” has the meaning assigned to such term in the Recitals.
“Debt Payment Deficiency” has the meaning assigned to such term in Section
3.03(d)(iii).
“Debt Service Reserve Account” has the meaning assigned to such term in Section
2.02(a)(iv).
“Denominator” has the meaning assigned to such term in Section 6.03(b).
Collateral Agency Agreement

-3-



--------------------------------------------------------------------------------



 



“Depositary Bank” has the meaning assigned to such term in the introductory
paragraph hereof.
“Depositary Collateral” has the meaning assigned to such term in Section 2.03.
“DIP Financing” has the meaning given to such term in Section 7.07.
“Distribution Account” has the meaning assigned to such term in Section
2.02(a)(viii).
“Excess Reserve Amount” has the meaning assigned to such term in Section
3.03(d)(iv).
“Financial Assets” has the meaning assigned to such term in Section 2.01(b).
“Financing Documents” means, collectively, any agreement, certificate, document
or instrument constituting a “Financing Document” under the Credit Agreement and
(to the extent that the Replacement Issuing Lenders and Replacement Lenders
under a Replacement Letter of Credit Facility (or a Replacement Letter of Credit
Administrative Agent on their behalf) execute an Accession Agreement)
Replacement Letter of Credit Facility.
“Foreclosure Action” means the commencement of any action by the Collateral
Agent or any assignee or designee of the Collateral Agent, acting pursuant to
the written instructions of the Required Secured Parties under Section 7.02
hereof following an Intercreditor Vote, to (i) foreclose upon the assets and
properties of the Project, (ii) otherwise exercise remedies to acquire or
transfer (or to cause any assignee or designee to acquire or transfer) ownership
of the membership interests of the Borrower or substantially all of the assets
and properties of the Project, by assignment in lieu of foreclosure or
otherwise, or (iii) otherwise exercise rights and remedies under the Financing
Documents, in each case following a Secured Obligation Event of Default of which
the Collateral Agent has been notified in writing by the Administrative Agent.
“Insurance/Condemnation Proceeds Account” has the meaning assigned to such term
in Section 2.02(a)(vii).
“Intercreditor Vote” means a vote conducted in accordance with the procedures
set forth in Article VI among the Secured Parties.
“Interest Payment Account” has the meaning assigned to such term in Section
2.02(a)(v).
“Letter of Credit Fees” means the participation fees and fronting fees payable
by the Borrower pursuant to Section 2.10(b) of the Credit Agreement and pursuant
to any Replacement Letter of Credit Facility.
“Major Maintenance Account” has the meaning assigned to such term in Section
2.02(a)(ix).
“Major Maintenance Expenses” means costs and expenses for regularly scheduled
(or reasonably anticipated) major maintenance on the gas turbines of the
Project, including,
Collateral Agency Agreement

-4-



--------------------------------------------------------------------------------



 



but not limited to, hot gas path inspections, major overhauls and inspections,
and generator inspections.
“Major Maintenance Contribution Amount” means (i) prior to and including the
first 900 starts of each gas turbine, $9,360 per each start of a gas turbine,
(ii) thereafter, $9,818 per each start of a gas turbine until the 1,800th start,
and (iii) thereafter, $9,360 per each start of a gas turbine, in each case the
rate adjusted annually on January 1st by the change in CPI from the prior
January 1st.
“Modification” and “Modify” mean, with respect to any Secured Obligation
Document, any amendment, supplement, Waiver or other modification of the terms
and provisions thereof.
“Non-Voting Lender” has the meaning assigned to such term in Section 6.02(b).
“Notice of Default” has the meaning assigned to such term in Section 7.01.
“Numerator” has the meaning assigned to such term in Section 6.03(b).
“Operating Account” has the meaning assigned to such term in
Section 2.02(a)(ii).
“Ordinary Course Settlement Payments” means all regularly scheduled payments due
under any Permitted Swap Agreement from time to time, calculated in accordance
with the terms of such Permitted Swap Agreement, but excluding, for the
avoidance of doubt, any Termination Payments due and payable under such
Permitted Swap Agreement.
“Permitted Borrower Bank Account” means, no more than one demand deposit account
(other than the Accounts) established by the Borrower at its election with an
Acceptable Bank with prior written notice to the Administrative Agent and the
Collateral Agent, which shall be subject to an account control agreement with
the Collateral Agent in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent.
“Permitted Construction Account Distribution Amount” means an amount equal to up
to 85% of the remaining Term Loan Commitment that is available after (i) the
funding in full of the Debt Service Reserve Account in the amount of the Debt
Service Reserve Required Amount (except to the extent satisfied by the issuance
of the Debt Service Reserve Letter of Credit), and less (ii) the amount required
to be maintained in the Construction Account after the Conversion Date pursuant
to Section 3.03(a)(iii).
“Permitted Investments” means: (a) marketable direct obligations of the United
States of America; (b) marketable obligations directly and fully guaranteed as
to interest and principal by the United States of America; (c) demand deposits
with the Collateral Agent and any Issuing Lender, and time deposits,
certificates of deposit and banker’s acceptances issued by an Acceptable Bank;
(d) commercial paper or tax-exempt obligations given one of the three highest
ratings by S&P and Moody’s; (e) obligations of the Collateral Agent or any
Issuing Lender meeting the requirements of clause (c) above or any other bank
meeting the requirements of clause (c) above, in respect of the
Collateral Agency Agreement

-5-



--------------------------------------------------------------------------------



 



repurchase of obligations of the type as described in clauses (a) and (b) above,
provided that such repurchase obligations shall be fully secured by obligations
of the type described in said clauses (a) and (b) above, and the possession of
such obligations shall be transferred to, and segregated from other obligations
owned by the Collateral Agent or any Issuing Lender, or such other bank; (f) a
money market fund or a qualified investment fund (including any such fund for
which the Collateral Agent or any Issuing Lender or any Affiliate thereof acts
as an advisor or a manager) given one of the two highest long-term ratings
available from S&P and Moody’s; (g) Eurodollar certificates of deposit issued by
the Collateral Agent or any Issuing Lender meeting the requirements of clause
(c) above or any other bank meeting the requirements of clause (c) above; and
(h) Permitted Swap Agreements. In no event shall any cash be invested in any
obligation, certificate of deposit, acceptance, commercial paper or instrument
which by its terms matures more than 90 days after the date of investment,
unless the Collateral Agent or any Issuing Lender or a bank meeting the
requirements of clause (c) above shall have agreed to repurchase such
obligation, certificate of deposit, acceptance, commercial paper or instrument
at its purchase price plus earned interest within no more than 90 days after its
purchase hereunder. With respect to any rating requirement set forth above, if
the relevant issuer is rated by either S&P or Moody’s, but not both, then only
the rating of such rating agency shall be utilized for the purpose of this
definition.
“Permitted Swap Agreement Obligations Amount” means, with respect to any
Permitted Swap Agreement on any date, the Termination Payment under such
Permitted Swap Agreement determined in accordance with such Permitted Swap
Agreement.
“Prepayment Account” has the meaning assigned to such term in
Section 2.02(a)(x).
“Principal Payment Account” has the meaning assigned to such term in Section
2.02(a)(vi).
“Remedies Direction” has the meaning assigned to such term in Section 7.02(a).
“Replacement Issuing Lender” means an issuing lender or issuing bank under any
Replacement Letter of Credit Facility.
“Replacement Lender” means a lender under any Replacement Letter of Credit
Facility.
“Replacement Letter of Credit” means a letter of credit issued under any
Replacement Letter of Credit Facility.
“Replacement Letter of Credit Administrative Agent” means the administrative
agent or other similar agent specified under any Replacement Letter of Credit
Facility, provided that such Person shall have executed an Accession Agreement.
“Replacement Letter of Credit Exposure” means, with respect to any Replacement
Lender at any time, such Replacement Lender’s applicable percentage of the sum
of (a) the aggregate undrawn amount of any Replacement Letter of Credit at such
time plus (b) the aggregate amount of all Replacement Letter of Credit
disbursements that have not yet
Collateral Agency Agreement

-6-



--------------------------------------------------------------------------------



 



been reimbursed by or on behalf of the Borrower at such time pursuant to the
terms of the Replacement Letter of Credit Facility.
“Replacement Letter of Credit Loans” means the loans provided by the Replacement
Lenders under any Replacement Letter of Credit Facility.
“Required Secured Parties” means, at any time, Secured Parties representing at
least a majority of the Aggregate Exposure, as determined pursuant to
Section 6.03(b) and confirmed by the Administrative Agent to the Collateral
Agent in writing.
“Revenue Account” has the meaning assigned to such term in Section 2.02(a)(iii).
“Secured Obligation Default” means the occurrence and continuation of a
“Default” (or equivalent) under, and as defined in, any Secured Obligation
Document, including the occurrence and continuation of any event that, with
notice or lapse of time or both, would give rise to a Termination Payment under
any Permitted Swap Agreement.
“Secured Obligation Documents” means, collectively, (a) the Financing Documents
(other than the Permitted Swap Agreements) and (b) any Permitted Swap Agreement
with a counterparty that becomes party hereto by executing and delivering an
Accession Agreement.
“Secured Obligation Event of Default” means the occurrence and continuation of
an “Event of Default” (or equivalent) under, and as defined in, any Secured
Obligation Document, including the occurrence and continuation of any event that
would give rise to a Termination Payment under any Permitted Swap Agreement.
“Secured Obligations” means, collectively, all obligations and liabilities of
any Loan Party arising under or in connection with all Financing Documents,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter arising, in respect of: (i) the principal of and interest
on all Loans and Replacement Letter of Credit Loans, (ii) all amounts payable
under any Permitted Swap Agreements, (iii) fees payable under any Financing
Document, (iv) all other amounts payable by a Loan Party to any Agent, any
Issuing Lender or Replacement Issuing Lender or any Lender or Replacement Lender
pursuant to any Financing Document, including any premium, reimbursements,
damages, expenses, fees, costs, charges, disbursements, indemnities, and other
liabilities (including all reasonable fees, charges, expenses and disbursements
of counsel , but limited to one counsel to Agent, any Issuing Lender or any
Lender) due and payable to any Agent, any Issuing Lender or Replacement Issuing
Lender or any Lender or Replacement Lender and including interest that would
accrue on any of the foregoing during the pendency of any bankruptcy or related
proceeding with respect to a Loan Party and (v) the performance and observance
of all of the covenants and agreements made by the Loan Party for the benefit of
the Secured Parties under and in connection with any Financing Document.
“Secured Party” means (i) the Agents, (ii) the Issuing Lenders and the Lenders,
(iii) any person party to a Permitted Swap Agreement and (iv) any Replacement
Issuing Lender and Replacement Lender under a Replacement Letter of Credit
Facility (or a
Collateral Agency Agreement

-7-



--------------------------------------------------------------------------------



 



Replacement Letter of Credit Administrative Agent on their behalf) that, in the
case of (iii) and (iv) only, executes and delivers an Accession Agreement.
“Swap Bank” means, at any time, any counterparty to a Permitted Swap Agreement
at such time.
“Swap Early Termination Date” means the date of early termination of any
Permitted Swap Agreement in accordance with the terms thereof and this
Agreement.
“Swap Termination Certificate” means a certificate of any Swap Bank stating that
a Swap Early Termination Date has occurred or has been designated under a
Permitted Swap Agreement to which it is a party and setting forth the resulting
Termination Payment.
“Termination Payment” means any amount payable by the Borrower in connection
with an early termination (whether as a result of the occurrence of an event of
default or other termination event) of any Permitted Swap Agreement in
accordance with the terms thereof and this Agreement; provided that for the
avoidance of doubt, “Termination Payments” shall not include any Ordinary Course
Settlement Payments due under any such Permitted Swap Agreement.
“Transfer Date” means the last Business Day of each month or such other Business
Day of each month as notified to the Collateral Agent and the Depositary Bank by
the Borrower no less than five (5) Business Days prior to such date.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.
“Unanimous Voting Parties” means, with respect to any proposed decision or
action hereunder, the votes of the Secured Parties representing 100% of the
Aggregate Exposure.
“Voting Party Percentage” means, in connection with any proposed decision or
action hereunder, the actual percentage, as determined pursuant to
Section 6.03(b), of allotted votes of the Secured Parties entitled to vote with
respect to such decision or action cast in favor of such decision or action.
“Waiver” means, with respect to any particular conduct, event or other
circumstance, any change to an obligation of any Person under any Secured
Obligation Document requiring the consent of one or more Secured Parties, which
consent has the effect of excusing performance of or compliance with such
obligation, or any Secured Obligation Default or Secured Obligation Event of
Default with respect thereto to the extent relating to such conduct, event or
circumstance; provided, however, that any Waiver shall be limited in time and
substance solely to the particular conduct, event or circumstance and shall not
purport, directly or indirectly, to alter or otherwise modify the relevant
obligation with respect to future occurrences of the same conduct, event or
circumstance.
Collateral Agency Agreement

-8-



--------------------------------------------------------------------------------



 



1.02   Interpretation.

  (a)   Principles of Construction. The principles of construction and
interpretation set forth in Sections 1.02 and 1.03 of the Credit Agreement shall
apply to this Agreement as if set forth herein, mutatis mutandis.     (b)  
Withdrawals to Occur on a Business Day. In the event that any withdrawal,
transfer or payment to or from any Account contemplated under this Agreement
shall be required to be made on a day that is not a Business Day, such
withdrawal, transfer or payment shall be made on the next succeeding Business
Day.

1.03   Uniform Commercial Code. All terms defined in the UCC shall have the
respective meanings given to those terms in the UCC, except where the context
otherwise requires.

ARTICLE II
THE COLLATERAL AGENT, THE DEPOSITARY BANK AND THE
ESTABLISHMENT OF THE ACCOUNTS

2.01   Collateral Agent and the Depositary Bank.

  (a)   Securities Intermediary.

  (i)   In its capacity as Depositary Bank hereunder, Deutsche Bank Trust
Company Americas hereby agrees to act as “securities intermediary” (within the
meaning of Section 8-102(a)(14) of the UCC) with respect to the Accounts and the
Financial Assets credited to such Accounts, and, to the extent that any of the
Accounts are determined not to be securities accounts, as a “bank” (within the
meaning of 9-102(a)(8) of the UCC) with respect to the Accounts and credit
balances not constituting Financial Assets credited thereto, and to accept all
cash, payments, Permitted Investments and other amounts to be delivered to or
held by the Depositary Bank pursuant to the terms of this Agreement. The
Depositary Bank shall hold and safeguard the Accounts during the term of this
Agreement in accordance with the provisions of this Agreement.     (ii)   The
Borrower shall not have any rights to withdraw or transfer funds from the
Accounts, as third party beneficiary or otherwise, except as otherwise provided
herein.

  (b)   Accounts Maintained as UCC “Securities Accounts”. The Collateral Agent,
the Depositary Bank and the Borrower hereby agree that (i) the Depositary Bank
has established, in the name of the Borrower, the Accounts as set forth in
Section 2.02(a); (ii) each such Account is and will be maintained as a
“securities account” (within the meaning of Section 8-501 of the UCC); (iii) the
Borrower is the sole “entitlement holder” (within the meaning of
Section 8-102(a)(7) of the UCC) in respect of the “financial assets” (within the
meaning of Section 8-102(a)(9) of the UCC, the “Financial Assets”) credited to
such Accounts; (iv) all

Collateral Agency Agreement

-9-



--------------------------------------------------------------------------------



 



      Financial Assets in registered form or payable to, or to the order of, and
credited to, any such Account shall be registered in the name of, payable to, or
to the order of, or specially endorsed to, the Depositary Bank or in blank, or
credited to another securities account maintained in the name of the Depositary
Bank; and (v) in no case will any Financial Asset credited to any such Account
be registered in the name of, payable to, or to the order of, or endorsed to,
the Borrower except to the extent the foregoing have been subsequently endorsed
by the Borrower to the Depositary Bank or in blank. Each item of Property
(including cash, a security, security entitlement, investment property,
instrument or obligation, share, participation, interest or other property
whatsoever) credited to any Account shall to the fullest extent permitted by law
be treated as a Financial Asset.         Until the Termination Date, the
Collateral Agent shall have “control” (within the meaning of Section 8-106(d)(2)
or Section 9-104(a) (as applicable) of the UCC) of, and shall be entitled to
provide “entitlement orders” (within the meaning of Section 8-102(a)(8) of the
UCC) with respect to, the Accounts and of the Borrower’s “security entitlements”
(within the meaning of Section 8-102(a)(17) of the UCC) with respect to the
Financial Assets credited to the Accounts. All property delivered to the
Depositary Bank pursuant to this Agreement will be promptly credited to the
applicable Account in accordance with the terms hereof. The Borrower hereby
irrevocably directs, and the Depositary Bank (in its capacity as securities
intermediary) hereby agrees, that the Depositary Bank will comply with all
instructions and orders (including entitlement orders within the meaning of
Section 8-102(a)(8) of the UCC) regarding each Account and any Financial Asset
therein originated by the Collateral Agent without the further consent of the
Borrower or any other Person. In the case of a conflict between any instruction
or order originated by the Collateral Agent and any instruction or order
originated by the Borrower or any other Person (other than a court of competent
jurisdiction), the instruction or order originated by the Collateral Agent shall
prevail. The Depositary Bank shall not change the name or account number of any
Account without the prior written consent of the Collateral Agent (such consent
not to be unreasonably withheld or delayed) and at least five Business Days’
prior notice to the Borrower, and shall not change the entitlement holder with
respect to any Financial Asset credited thereto.         To the extent that any
of the Accounts are determined not to be “securities accounts” (within the
meaning of Section 8-501(a) of the UCC), such Accounts shall be deemed to be
“deposit accounts” (as defined in Section 9-102(a)(29) of the UCC), which the
Borrower shall maintain with the Depositary Bank acting as a “bank” (within the
meaning of Section 9-102(a)(8) of the UCC) pursuant to Section 2.01(a)(i). The
Depositary Bank shall credit the Accounts with all receipts of interest,
dividends and other income received on the Property held in the Accounts. The
Depositary Bank shall administer and manage the Accounts in strict compliance
with all the terms applicable to the Accounts pursuant to this Agreement, and
shall be subject to and comply with all the obligations of the Depositary Bank
with respect to the Accounts pursuant to the terms of this

Collateral Agency Agreement

-10-



--------------------------------------------------------------------------------



 



      Agreement. The Depositary Bank hereby agrees to comply with any and all
instructions originated by the Collateral Agent directing disposition of funds
and all other Property in the Accounts without any further consent of the
Borrower or any other Person.

  (c)   Jurisdiction of Depositary. The Borrower, the Collateral Agent and the
Depositary Bank agree that, for purposes of Articles 8 and 9 of the UCC,
notwithstanding anything to the contrary contained in any other agreement
relating to the establishment and operation of the Accounts, the jurisdiction of
the Depositary Bank (in its capacity as securities intermediary and as bank) is
the State of New York and the laws of the State of New York govern the
establishment and operation of the Accounts.     (d)   Degree of Care; Liens.
The Depositary Bank shall exercise the same degree of care in administering the
funds held in the Accounts and the investments purchased with such funds in
accordance with the terms of this Agreement as the Depositary Bank exercises in
the ordinary course of its day-to-day business in administering other funds and
investments for its own account and as required by applicable law. The
Depositary Bank is not party to and shall not execute and deliver, or otherwise
become bound by, any agreement (other than this Agreement) under which the
Depositary Bank agrees with any Person other than the Collateral Agent (and, to
the extent set forth herein, the Borrower and the Administrative Agent and the
Replacement Letter of Credit Administrative Agent, but subject to
Section 2.01(b)) to comply with entitlement orders or instructions originated by
such Person relating to any of the Accounts or the security entitlements that
are the subject of this Agreement. The Depositary Bank shall not grant or accept
any Lien on any Financial Asset (other than any Lien granted under the Security
Documents) and shall, if any such Lien shall nevertheless be created, use
commercially reasonably efforts to cause the prompt release or discharge of the
same.     (e)   Subordination of Lien; Waiver of Set-Off. In the event that the
Depositary Bank has or subsequently obtains by agreement, operation of law or
otherwise a Lien over any Account or in any Depositary Collateral, the
Depositary Bank agrees that such Lien shall (except to the extent provided in
the last sentence of this Section 2.01(e)) be subordinate to the Lien of the
Collateral Agent. The Financial Assets standing to the credit of the Accounts
will not be subject to deduction, set-off, banker’s lien, or any other right in
favor of any Person other than the Collateral Agent (except to the extent of
Depositary Bank’s usual and customary charges and returned items and chargebacks
either for uncollected checks or other items of payment and transfers previously
credited to one or more of the Accounts including automatic clearinghouse or
other electronic entries and later reversed, whether for insufficient funds or
for any other reason and without regard for the timeliness of return or
reversal, and the Borrower and the Collateral Agent hereby authorize the
Depositary Bank to debit the applicable Accounts for such amounts).

Collateral Agency Agreement

-11-



--------------------------------------------------------------------------------



 



  (f)   No Other Agreements. None of the Depositary Bank, the Collateral Agent
or the Borrower has entered or will enter into any agreement with respect to any
Account or any other Depositary Collateral, other than this Agreement and the
other Financing Documents.     (g)   Notice of Adverse Claims. The Depositary
Bank hereby represents that, except for the claims and interests of the
Collateral Agent and the Borrower in the Accounts, the Depositary Bank, (i) as
of the Closing Date, has no knowledge of, and has received no notice of, and
(ii) as of each date on which any Account is established pursuant to this
Agreement, has received no notice of, any claim to, or interest in, any Account
or in any other Depositary Collateral. If any Person asserts any Lien (including
any writ, garnishment, judgment, warrant of attachment, execution or similar
process) against any Account or in any other Depositary Collateral, the
Depositary Bank, upon obtaining written notice thereof, will promptly notify the
Collateral Agent and the Borrower thereof.     (h)   Reports; Documents. The
Depositary Bank shall provide to the Borrower and the Agents, and the
Administrative Agent and Replacement Letter of Credit Administrative Agent in
turn shall promptly provide to the Lenders and Replacement Lenders,
respectively, a monthly statement of all deposits to, disbursements from and
interest and earnings credited to each Account. The Depositary Bank shall retain
records of all receipts, disbursements and investments of funds with respect to
the Accounts until the third anniversary of the Termination Date. Upon written
request, the Depositary Bank shall provide the Borrower and the Agents with
online access to view all activity with respect to the Accounts.     (i)  
Receipt of Certain Funds. If any Agent receives directly any amount that is
payable to an Account (due to such amount not being paid directly to the
applicable Account), such Agent (at the direction of the Collateral Agent) shall
deposit such amount in the applicable Account, and the obligations of the
Borrower to deposit such amount into such Account shall be deemed satisfied upon
such deposit.

2.02   The Accounts.

  (a)   Establishment of Accounts. As of the Closing Date, the Depositary Bank
has established the following special, segregated and irrevocable collateral
accounts at its offices located in New York City bearing the names and account
numbers identified in Schedule I (such accounts, collectively, the “Accounts”)
each of which shall be maintained at all times by the Depositary Bank in
accordance with the terms of this Agreement until the termination of this
Agreement (unless this Agreement otherwise expressly contemplates closure of
such Account prior to the date of the termination of this Agreement):

  (i)   the Construction Account (the “Construction Account”), in the name of
the Borrower;

Collateral Agency Agreement

-12-



--------------------------------------------------------------------------------



 



  (ii)   the Operating Account (the “Operating Account”), in the name of the
Borrower;     (iii)   the Revenue Account (the “Revenue Account”), in the name
of the Borrower;     (iv)   the Debt Service Reserve Account (the “Debt Service
Reserve Account”), in the name of the Borrower;     (v)   the Interest Payment
Account (the “Interest Payment Account”), in the name of the Borrower;     (vi)
  the Principal Payment Account (the “Principal Payment Account”), in the name
of the Borrower;     (vii)   the Insurance/Condemnation Proceeds Account (the
“Insurance/Condemnation Proceeds Account”), in the name of the Borrower;    
(viii)   the Distribution Account (the “Distribution Account”), in the name of
the Borrower;     (ix)   the Major Maintenance Account (the “Major Maintenance
Account”)_in the name of the Borrower; and     (x)   the Prepayment Account (the
“Prepayment Account”), in the name of the Borrower.     In addition, for
administrative purposes, the Depositary Bank may open from time to time any
additional accounts (which may be deemed “sub-accounts” of existing Accounts),
as directed in writing by the Collateral Agent and (so long as no Secured
Obligation Event of Default has occurred and is continuing) the Borrower.

  (b)   Account Names and Numbers. The names and account numbers of the Accounts
established hereunder on or prior to the Closing Date are set out on Schedule I.
The Depositary Bank shall advise the Agents and the Borrower in writing of the
account name and number of any Account established hereunder by the Depositary
Bank and the Borrower, if any, after the Closing Date.     (c)   No Other
Accounts. The Borrower shall not open or maintain or cause to be opened or
maintained with any bank or other financial institution any deposit, savings or
other account other than the Accounts, the Permitted Borrower Bank Account and
any other accounts expressly permitted by the Financing Documents.

Collateral Agency Agreement

-13-



--------------------------------------------------------------------------------



 



  (d)   Accounts Constitute Collateral.

  (i)   Each Account and all amounts from time to time held in or credited to
such Account shall be subject to the Lien of the Collateral Agent intended to be
created by the Security Documents for the benefit of the Secured Parties.    
(ii)   Each Account and all amounts from time to time held in such Account shall
be held in the custody of, and maintained by the Depositary Bank for the
purposes and on the express terms set out in this Agreement. All such amounts
shall constitute a part of the Depositary Collateral and shall not constitute
payment of any Secured Obligations or any other obligations of the Borrower
until expressly applied thereto in accordance with the provisions of this
Agreement or the other Financing Documents.

  (e)   Standing Instructions. The Borrower and each Agent hereby irrevocably
instruct and authorize the Depositary Bank to deposit funds (promptly upon
receipt thereof) into, and transfer and withdraw funds from, the Accounts in
accordance with the terms of this Agreement and the other Financing Documents.

2.03   Grant of Lien on Accounts. As collateral security for the prompt and
complete payment and performance when due of the Secured Obligations, the
Borrower has, pursuant to the Security Agreement, assigned, granted and pledged
to the Collateral Agent on behalf of and for the benefit of the Secured Parties
(subject to Section 3.06(a)), a security interest in each Account, and all cash,
investments, investment property, securities or other property, including any
security entitlements with respect to any of the foregoing, at any time on
deposit in or credited to any Account, including all income or gain earned
thereon and any proceeds thereof (collectively, the “Depositary Collateral”).

ARTICLE III
PROVISIONS APPLICABLE TO ACCOUNTS

3.01   Permitted Investments.

  (a)   Permitted Investments. Pending the application of funds in accordance
with this Article III, funds held in any Account shall be invested and
reinvested in Permitted Investments (other than Permitted Investments set forth
in clause (h) of the definition thereof) by the Depositary Bank upon written
direction of the Borrower (which may be in the form of a standing instruction)
or, if a Secured Obligation Event of Default has occurred and is continuing, of
the Collateral Agent, only in Permitted Investments, and with respect to those
amounts next anticipated to be transferred or withdrawn, having a scheduled
maturity no later than such next anticipated cash withdrawal or transfer from
such Account. In the event no written instructions of the Borrower (or, if
applicable of the Collateral Agent), is received by 11:00 a.m., New York time on
any Business Day, such funds shall be held uninvested. All funds in an Account
that are invested pursuant

Collateral Agency Agreement

-14-



--------------------------------------------------------------------------------



 



      to this Section 3.01(a) shall be deemed to be held in such Account for
purposes of this Agreement and the other Financing Documents and shall
constitute part of the Depositary Collateral. The Borrower’s right to direct the
manner of investment to the extent provided in this Section 3.01(a) includes the
right (i) to direct the Depositary Bank to sell any Permitted Investment or hold
it until maturity and (ii) upon any sale or maturity of any Permitted
Investment, to direct the Depositary Bank to reinvest the proceeds thereof, plus
any interest received by the Depositary Bank thereon, in Permitted Investments
or to hold such proceeds and interest for application pursuant to the terms of
this Agreement. Except as otherwise provided herein, net interest or gain
received, if any, from such Permitted Investments shall be deposited into the
applicable Account until applied in accordance with Section 3.01(d). The
Borrower shall bear all risk of loss of capital from investments in Permitted
Investments except to the extent that any such loss has resulted from the
Depositary Bank’s or the Collateral Agent’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction in a final
judgment from which no appeal may be taken. It is agreed and understood that the
Depositary Bank may earn fees associated with the investments outlined above in
accordance with the terms of such investments. In no event shall the Depositary
Bank be deemed an investment manager or adviser in respect of any selection of
investments hereunder. It is understood and agreed that the Depositary Bank or
its affiliates are permitted to receive additional compensation that could be
deemed to be in the Depositary Bank’s economic self-interest for (i) serving as
investment adviser, administrator, shareholder servicing agent, custodian or
sub-custodian with respect to certain of the investments, (ii) using affiliates
to effect transactions in certain investments and (iii) effecting transactions
in investments.

  (b)   Liability of Depositary Bank.

  (i)   The Depositary Bank shall not have any duty to determine whether any
investment or reinvestment of monies in any Account satisfies the criteria set
out in the definition of “Permitted Investments”.     (ii)   Except as provided
in Section 3.01(a) and Section 9.06, the Depositary Bank shall not be liable for
any loss or penalities resulting from any investment in any Permitted Investment
or the sale, disposition, redemption or liquidation of such investment or by
reason of the fact that the proceeds realized in respect of such sale,
disposition, redemption or liquidation were less than that which might otherwise
have been obtained.

  (c)   Liquidation to Make Disbursements. If and when cash is required for the
making of any transfer, disbursement or withdrawal in accordance with this
Article III, the Borrower or, if a Secured Obligation Event of Default has
occurred and is continuing, the Collateral Agent, shall cause Permitted
Investments to be sold or otherwise liquidated into cash as and to the extent
necessary in order to make such transfers, disbursements or withdrawals required
pursuant to this Article III by giving written notice of such sale or
liquidation to the Depositary Bank. Subject

Collateral Agency Agreement

-15-



--------------------------------------------------------------------------------



 



      to Section 2.01, Section 3.04 and this Section 3.01, the Depositary Bank
shall comply with any written instruction from the Borrower with respect to any
such liquidation of Permitted Investments. In the event any such investments are
redeemed prior to the maturity thereof, the Depositary Bank shall not be liable
for any loss or penalties relating thereto.     (d)   Income from Investments.
The proceeds from the investment of monies in any Account in Permitted
Investments shall be deposited by the Depositary Bank into the Construction
Account, prior to the Conversion Date, and into the Revenue Account, from and
after the Conversion Date, in each case, on or before the third Business Day
following the month in which such interest, gain or other amount is earned and
received; provided that for the avoidance of doubt, such proceeds shall consist
of interest, gain and other amounts received in respect of an investment of
principal and not the principal itself. Any interest, gain or other amount of
income earned on Permitted Investments shall be for the account of the Borrower
for income tax purposes.

3.02   Deposits into the Accounts.

  (a)   Construction Account. At any time prior to the Conversion Date, the
Borrower shall deposit, and shall use reasonable efforts to cause third parties
that would otherwise make payments directly to the Borrower to deposit, all
proceeds of the following, upon receipt thereof, in the Construction Account,
and the Depositary Bank shall deposit any such amounts received directly by it
and identified in writing to it as such into the Construction Account upon
receipt thereof: (i) the Loans made to the Borrower (other than any Letter of
Credit Loan, the proceeds of which shall be paid to the applicable Issuing
Lender to reimburse such Issuing Lender for the applicable Letter of Credit
Disbursement); (ii) any Base Equity Contributions or Contingency Contributions
contributed to the Borrower, including the proceeds from the Contingency Equity
LC; (iii) the proceeds of all Project Revenues received by the Borrower on or
prior to the Conversion Date; (iv) any Insurance Proceeds and Condemnation
Proceeds transferred from the Insurance/Condemnation Proceeds Account pursuant
to Section 3.03(g); (v) the amount of any Project Document Claim not required to
be applied to the prepayment of the Loans pursuant to Section 2.09(b)(iii) of
the Credit Agreement; and (vi) all proceeds of Ordinary Course Settlement
Payments under the Permitted Swap Agreements.     (b)   Operating Account. The
Borrower shall deposit, or cause to be deposited, all amounts transferred from
the Revenue Account pursuant to Section 3.03(b)(i) in the Operating Account.    
(c)   Revenue Account. On or following the Conversion Date, the Borrower shall
deposit, and shall use reasonable efforts to cause third parties that would
otherwise make payments directly to the Borrower to deposit, in the Revenue
Account: (i) the proceeds of all Project Revenues; (ii) any Insurance Proceeds
and Condemnation Proceeds transferred from the Insurance/Condemnation Proceeds

Collateral Agency Agreement

-16-



--------------------------------------------------------------------------------



 



      Account pursuant to Section 3.03(g); (iii) the remaining funds on deposit
in the Construction Account, as provided in Section 3.03(a)(iii); (iv) all
proceeds of Ordinary Course Settlement Payments under the Permitted Swap
Agreements; (v) any equity contributions; and (vi) the amount of any Project
Document Claim not required to be applied to the prepayment of the Loans
pursuant to Section 2.09(b)(iii) of the Credit Agreement.     (d)   Debt Service
Reserve Account. On or following the Conversion Date, the Borrower shall
deposit, or cause to be deposited, in the Debt Service Reserve Account, all
amounts transferred from the Revenue Account pursuant to Section 3.03(b)(viii).
    (e)   Interest Payment Account. On or following the Conversion Date, the
Borrower shall deposit, or cause to be deposited, in the Interest Payment
Account, all amounts transferred from the Revenue Account pursuant to
Section 3.03(b)(iv).     (f)   Principal Payment Account. On or following the
Conversion Date, the Borrower shall deposit, or cause to be deposited, in the
Principal Payment Account, (i) all amounts transferred from the Revenue Account
pursuant to Section 3.03(b)(v) and (ii) all proceeds of reimbursements from the
Power Purchaser for Carbon Dioxide Costs, Condemnation Proceeds and Insurance
Proceeds, Substantial Completion Delay Liquidated Damages and posted collateral
released under any Permitted Swap Agreement, in each case intended to be applied
to the prepayment of principal and interest under Permitted Bridge Indebtedness.
    (g)   Insurance/Condemnation Proceeds Account. The Borrower shall deposit,
and shall use reasonable efforts to cause third parties that would otherwise
make payments directly to the Borrower to deposit, in the Insurance/Condemnation
Proceeds Account, all Insurance Proceeds received following an Event of Damage
and all Condemnation Proceeds received following an Event of Taking except to
the extent such Insurance Proceeds are permitted to be applied to the prepayment
of principal and interest in respect of Insurance/Condemnation Proceeds Bridge
Indebtedness.     (h)   Distribution Account. On or following the Conversion
Date, the Borrower shall deposit, or cause to be deposited, in the Distribution
Account: (i) all amounts transferred from the Revenue Account pursuant to
Section 3.03(b)(ix) and (ii) all amounts transferred from the Construction
Account to pay the Permitted Construction Account Distribution Amount pursuant
to Section 3.03(a)(iii).     (i)   Major Maintenance Account. On or following
the Conversion Date, the Borrower shall deposit, or cause to be deposited, in
the Major Maintenance Account, all amounts transferred from the Revenue Account
pursuant to Section 3.03(b)(vii).     (j)   Prepayment Account. Upon receipt of
any proceeds from any Event of Damage, Event of Taking, any Project Document
Claim or any Termination Payment, the

Collateral Agency Agreement

-17-



--------------------------------------------------------------------------------



 



      Borrower shall deposit, or cause to be deposited, in the Prepayment
Account, all such amounts as provided for under Section 2.09(b) of the Credit
Agreement.     (k)   Receipt by Borrower. In the event that, notwithstanding the
foregoing, any such payments, proceeds or other amounts are received by the
Borrower, the Borrower shall promptly pay, endorse, transfer and deliver such
payments or other amounts to the Depositary Bank for deposit in the relevant
Account along with written instructions to the Depositary Bank identifying the
applicable Account for such deposit, and, until such delivery, the Borrower
shall hold such payments and other amounts in the same form as received in trust
for the Collateral Agent.     (l)   Unidentified Funds. In the event the
Collateral Agent or the Depositary Bank receives monies without adequate written
instruction with respect to the proper Account into which such monies are to be
deposited, the Depositary Bank shall deposit such monies into the Construction
Account, if prior to the Conversion Date, or the Revenue Account thereafter and
notify the Borrower and each Agent of the receipt of such monies. Upon receipt
of written instructions from the Borrower, the Depositary Bank shall transfer
such monies from the Construction Account or the Revenue Account to the Account
specified in such instructions (other than to the Distribution Account).

3.03   Withdrawals and Transfers. Subject in all cases to Section 3.04, the
Collateral Agent shall instruct the Depositary Bank to make the following
transfers of funds:

  (a)   From the Construction Account.

  (i)   Prior to the Conversion Date, the Borrower may request withdrawals from
the Construction Account from time to time by delivering to the Collateral Agent
a Construction Account Withdrawal Certificate (a copy of which shall be
delivered by the Borrower on the same date to the Administrative Agent),
requesting the transfer of certain amounts from the Construction Account
pursuant to this Section 3.03(a) to be used to pay Project Costs then due and
payable in accordance with the terms hereof and such Construction Account
Withdrawal Certificate.     (ii)   Upon receipt of a Construction Account
Withdrawal Certificate pursuant to the preceding clause (i), the Collateral
Agent shall, on each applicable date set forth in such Construction Account
Withdrawal Certificate, instruct the Depositary Bank to transfer the amounts
indicated in such Construction Account Withdrawal Certificate from the
Construction Account to pay Project Costs then due and payable, as indicated in
such Construction Account Withdrawal Certificate.     (iii)   On the Conversion
Date, after making all other transfers required by this paragraph to be made
from the Construction Account, any funds remaining in the Construction Account
which are in excess of the amount certified by the Borrower (and confirmed by
the Independent Engineer) to be necessary

Collateral Agency Agreement

-18-



--------------------------------------------------------------------------------



 



      to pay Project Costs to achieve the Conversion Date and are reasonably
expected to become due and payable after the Conversion Date (including the
payment of all punch list items) shall be transferred (a) first, in an amount up
to the amount of any Permitted Construction Account Distribution Amount, to and
deposited into the Distribution Account and (b) second, to the extent there are
any amounts remaining after making the transfer pursuant to subclause (a), to
and deposited into the Revenue Account, in each case as notified to the
Collateral Agent in a Construction Account Withdrawal Certificate.

  (b)   From the Revenue Account. Following the Conversion Date, the Collateral
Agent, pursuant to an Accounts Withdrawal Certificate delivered by the Borrower,
shall instruct the Depositary Bank to make the following transfers of funds from
the Revenue Account on the dates, in the amounts and to the Persons set forth in
such Accounts Withdrawal Certificate and in the order of priority set forth
below:

  (i)   first, on each Transfer Date (except with respect to the proviso below),
as notified to the Collateral Agent by the Borrower in such Accounts Withdrawal
Certificate, to the Operating Account or Permitted Borrower Bank Account, as
applicable, an amount that, together with the amounts then on deposit in the
Operating Account and the Permitted Borrower Bank Account, equals the sum
(without duplication) of (A) the aggregate amount payable by the Borrower for
Operating and Maintenance Expenses then due and payable (including Operating and
Maintenance Expenses owing from a prior month but excluding Major Maintenance
Expenses) plus (B) the Borrower’s good faith estimate of the aggregate Operating
and Maintenance Expenses (excluding Major Maintenance Expenses) reasonably
anticipated to become due and payable before the next Transfer Date, plus
(C) the amount set forth in the then applicable Operating Budget as an
appropriate reserve as at such Transfer Date for the Borrower’s next periodic
insurance and/or property tax payments; provided, however, that the Borrower may
request transfers to the Operating Account to pay Emergency Expenses on a date
other than a Transfer Date;     (ii)   second, on each Transfer Date, at the
election of the Borrower, as notified to the Collateral Agent by the Borrower in
such Accounts Withdrawal Certificate, to the Power Purchaser the amount, if any
(as certified by the Borrower), required to satisfy the Borrower’s collateral
posting obligations under the PPA not otherwise satisfied pursuant to the PPA
Letter of Credit or a letter of credit issued under a Replacement Letter of
Credit Facility;     (iii)   third, on each Transfer Date, as notified to the
Collateral Agent by the Borrower in such Accounts Withdrawal Certificate,
ratably to each Agent entitled thereto, an amount equal to the amount of all
fees, costs,

Collateral Agency Agreement

-19-



--------------------------------------------------------------------------------



 



      indemnities and expenses due and payable to the Agents and the Depositary
Bank (in their capacities as Agents and Depositary Bank) under the Financing
Documents;     (iv)   fourth, on each Transfer Date, as notified to the
Collateral Agent by the Borrower in such Accounts Withdrawal Certificate, to the
Interest Payment Account, an amount that together with the amounts then on
deposit in the Interest Payment Account, equals the sum (without duplication) of
(A) the amount of interest on the Loans, Replacement Letter of Credit Loans and
fees (including Commitment Fees and Letter of Credit Fees) and (B) Ordinary
Course Settlement Payments, in each case, respectively, to be paid to the
Lenders, the Replacement Lenders and each counterparty to a Permitted Swap
Agreement (as applicable) prior to the next Transfer Date (other than the
amounts paid pursuant to Section 3.03(b)(iii));     (v)   fifth, on each
Transfer Date commencing on the Transfer Date that is three months prior to the
first Term Loan Principal Payment Date, as notified to the Collateral Agent by
the Borrower in such Accounts Withdrawal Certificate, to the Principal Payment
Account, an amount that together with the amounts then on deposit in the
Principal Payment Account, equals the sum (without duplication) of (A) an amount
equal to one-third of the scheduled amount of principal of the Term Loans due
and payable, or scheduled to become due and payable on the next Term Loan
Principal Payment Date, (B) an amount equal to an amount (if any) required to be
deposited in the Principal Payment Account on a monthly basis to ensure that an
amount equal to the next scheduled principal payment under the Replacement
Letter of Credit Facility shall be on deposit in the Principal Payment Account
by the next succeeding principal payment date under the Replacement Letter of
Credit Facility, (C) an amount equal to the amount of any accelerated principal
of the Loans and Replacement Letter of Credit Loans then due and payable on such
date (including any mandatory prepayments pursuant to Section 2.09(b) of the
Credit Agreement) and any other amounts then due and payable or scheduled to be
due and payable prior to the next Transfer Date in respect of the Loans, (D) an
amount equal to any Termination Payments due and payable on such date under any
Permitted Swap Agreement and (E) an amount equal to the scheduled amount of
principal of the Letter of Credit Loans due and payable, or scheduled to become
due and payable on the next Letter of Credit Maturity Date;     (vi)   sixth, on
each Transfer Date, as notified to the Collateral Agent by the Borrower in such
Accounts Withdrawal Certificate, to the Principal Payment Account, an amount
equal to the amount required to prepay the outstanding Letter of Credit Loans
or, to the extent required under the Replacement Letter of Credit Facility,
Replacement Letter of Credit Loans;

Collateral Agency Agreement

-20-



--------------------------------------------------------------------------------



 



  (vii)   seventh, on each Transfer Date, as notified to the Collateral Agent by
the Borrower in such Accounts Withdrawal Certificate, to the Major Maintenance
Account in an amount equal to the Major Maintenance Contribution Amount
multiplied by the respective number of gas turbine starts since the last
Transfer Date;     (viii)   eighth, on each Transfer Date, to the Debt Service
Reserve Account, an amount such that the amount of funds on deposit in the Debt
Service Reserve Account (when added to the available undrawn amount of the DSR
Letter of Credit on such date) is equal to the Debt Service Reserve Required
Amount; and     (ix)   ninth, on each Quarterly Date, at the election of the
Borrower, as notified to the Collateral Agent by the Borrower in such Accounts
Withdrawal Certificate, to the Distribution Account, an amount up to the amount
(if any) that remains on deposit in the Revenue Account after making the
transfers described in clauses (i) through (viii) above on such Quarterly Date.

  If on any date the funds on deposit in the Revenue Account are insufficient to
pay in full all of the payments required under any particular clause of this
Section, the required payments under such clause shall be made, subject to
Section 3.05, on a pro rata basis as determined by the Collateral Agent to the
extent of funds available therefor.

  (c)   From the Operating Account. The Borrower shall request withdrawals from
time to time from the Operating Account for the payment of Operating and
Maintenance Expenses (including Emergency Expenses but excluding Major
Maintenance Expenses) then due and payable by submitting an Accounts Withdrawal
Certificate to the Collateral Agent stating such request, which Accounts
Withdrawal Certificate shall set forth in detail the amounts and Persons to be
paid directly from the Operating Account. The Collateral Agent shall, upon
receipt of such Accounts Withdrawal Certificate, instruct the Depositary Bank to
withdraw funds from the Operating Account and apply such funds to the payment of
such Operating and Maintenance Expenses as directed in each such Accounts
Withdrawal Certificate.     (d)   From the Debt Service Reserve Account.

  (i)   Amounts on deposit in the Debt Service Reserve Account may be funded,
from time to time, by either or a combination of (A) cash or (B) funds available
to be drawn under the DSR Letter of Credit or applicable Replacement Letter of
Credit. For the purposes of this Agreement, at any time, the stated amount of
the DSR Letter of Credit or applicable Replacement Letter of Credit, minus any
amounts drawn on such DSR Letter of Credit or applicable Replacement Letter of
Credit prior to such time, shall be deemed on deposit in cash in the Debt
Service Reserve Account. Thereafter, the Debt Service Reserve Account shall be
funded

Collateral Agency Agreement

-21-



--------------------------------------------------------------------------------



 



      with (x) funds transferred in accordance with Section 3.03(b)(viii) and
(y) funds deposited as otherwise specified in this Agreement.     (ii)   If
(A) the Collateral Agent receives written notice from the Administrative Agent
that any DSR Issuing Lender is no longer an Acceptable Bank and the DSR Letter
of Credit issued by such DSR Issuing Lender has not been replaced on or before
the end of the 30 day period following such notice with a new DSR Letter of
Credit issued by an Acceptable Bank or (B) any DSR Issuing Lender has given a
notice that the expiry date of the DSR Letter of Credit will not be extended and
such DSR Letter of Credit has not been replaced at least 15 days prior to its
stated expiration date, then in each such case the Collateral Agent shall at the
written direction of the Administrative Agent make a drawing on the DSR Letter
of Credit in an amount equal to the lesser of (1) the Debt Service Reserve
Required Amount at such time minus the sum of the monies on deposit in the Debt
Service Reserve Account at such time plus the aggregate available amount of any
other DSR Letters of Credit that are issued by an Acceptable Bank and (2) the
remaining amount available to be drawn under such DSR Letter of Credit. The
Collateral Agent shall deposit the amounts drawn on such DSR Letter of Credit
into the Debt Service Reserve Account to be applied in accordance with this
paragraph (d).     (iii)   If on any Transfer Date or Quarterly Date, the monies
on deposit in the Revenue Account (taking into consideration the application of
funds pursuant to Section 3.03(b)(i) and (iii) on such date), Interest Payment
Account and Principal Payment Account are not anticipated by the Collateral
Agent to be adequate to pay the amounts required to be paid pursuant to Section
3.03(b)(iv) and (v)(A) and (D) on such Transfer Date or Quarterly Date (such
insufficiency, the “Debt Payment Deficiency”), (A) the Depositary Bank (at the
direction of the Borrower pursuant to the Accounts Withdrawal Certificate or, if
the Borrower has not so delivered an Accounts Withdrawal Certificate by 1:00
p.m. on the Business Day on which such amounts were due and not paid, the
Collateral Agent) shall at the direction of the Administrative Agent withdraw
from the Debt Service Reserve Account and immediately transfer to the
Administrative Agent, for the account of the Lenders and the Swap Banks, as
applicable, an amount equal to the Debt Payment Deficiency (or, if less, the
aggregate amount of funds then on deposit in or credited to the Debt Service
Account) for application, first, to that portion of the Debt Payment Deficiency
that relates to amounts due pursuant to Section 3.03(b)(iv), and second, to that
portion of the Debt Payment Deficiency that relates to amounts due pursuant to
Section 3.03(b)(v)(A) and (D), in each case in accordance with the Financing
Documents; and (B) if one or more DSR Letters of Credit are then in effect and,
after giving effect to the transfer pursuant to the immediately preceding
subclause (A), a Debt Payment Deficiency remains, the Collateral Agent shall
make a drawing on such DSR Letters of Credit in an amount equal to such
remaining Debt

Collateral Agency Agreement

-22-



--------------------------------------------------------------------------------



 



      Payment Deficiency (or, if less, the then undrawn amount of such DSR
Letters of Credit), deposit such drawn amount into the Debt Service Reserve
Account and instruct the Depositary Bank to transfer such drawn amount to the
Administrative Agent, for the account of the Lenders and the Swap Banks, as
applicable, to pay the remaining Debt Payment Deficiency in accordance with the
priorities set forth in subclause (A) of this clause (iii).     (iv)   If at any
time the sum of the aggregate amount available to be drawn under all DSR Letters
of Credit credited to the Debt Service Reserve Account plus the funds then on
deposit in the Debt Service Reserve Account is greater than the Debt Service
Reserve Required Amount at such time (an “Excess Reserve Amount”), (A) the
Depositary Bank shall transfer an amount of funds up to the Excess Reserve
Amount from the Debt Service Reserve Account to the Revenue Account as specified
in a certificate signed by an Authorized Officer of the Borrower (and
countersigned by the Collateral Agent), certifying as to the amount of such
Excess Reserve Amount and (B) if any Excess Reserve Amount remains after giving
effect to subclause (A), then the Borrower shall be entitled to deliver to the
Collateral Agent, and the Collateral Agent shall, at the written direction of
the Administrative Agent, thereafter (if the Administrative Agent has reasonably
determined that such reduction is permitted hereunder) sign or countersign, as
applicable, and deliver to the relevant DSR Issuing Lender a reduction
certificate in the form attached to such DSR Letter of Credit or otherwise in a
form satisfactory to such DSR Issuing Lender in the amount of such remaining
Excess Reserve Amount, and the face amount of such DSR Letter of Credit may be
reduced as provided in such certificate.     (v)   At the written request of an
Authorized Officer of the Borrower, with a copy to the Collateral Agent and the
Administrative Agent, the Depositary Bank shall release funds from the Debt
Service Reserve Account so long as the Borrower has provided a DSR Letter of
Credit in a stated amount equal to the amount of funds to be released from the
Debt Service Reserve Account. Any amounts so released shall be transferred to
the Revenue Account. The Depositary Bank shall credit any such additional DSR
Letter of Credit to the Debt Service Reserve Account and such DSR Letter of
Credit shall be subject to all the terms of this Section 3.03(d).

  (e)   From the Interest Payment Account. Following the Conversion Date, the
Collateral Agent pursuant to an Accounts Withdrawal Certificate delivered by the
Borrower, shall instruct the Depositary Bank to transfer to (A) the
Administrative Agent and Replacement Letter of Credit Administrative Agent,
ratably for the account of the Lenders and Replacement Lenders, an amount equal
to the amount of interest on the Loans and Replacement Letter of Credit Loans
and fees (including Commitment Fees and Letter of Credit Fees) and (B) each
counterparty to a Permitted Swap Agreement entitled thereto, the Ordinary Course
Settlement

Collateral Agency Agreement

-23-



--------------------------------------------------------------------------------



 



      Payments, in each case, to be paid to such Persons on such date (other
than the amounts paid pursuant to Section 3.03(b)(iii)).     (f)   From the
Principal Payment Account. Following the Conversion Date, the Collateral Agent
pursuant to an Accounts Withdrawal Certificate delivered by the Borrower, shall
instruct the Depositary Bank to transfer (A) to the Administrative Agent and
Replacement Letter of Credit Administrative Agent, ratably for the account of
the Term Loan Lenders and the Replacement Lenders, an amount equal to the
scheduled and accelerated amount of principal of the Term Loans and Replacement
Letter of Credit Loans, (B) to each Swap Bank entitled thereto, any Termination
Payments under any Permitted Swap Agreement, (C) to the Parent or a Subsidiary
of a Parent that is the lender under Carbon Dioxide Cost Bridge Indebtedness,
Insurance/Condemnation Proceeds Bridge Indebtedness, Delay Damages Bridge
Indebtedness or Permitted Swap Collateral Bridge Indebtedness, an amount equal
to the amount of prepayment of Carbon Dioxide Cost Bridge Indebtedness,
Insurance/Condemnation Proceeds Bridge Indebtedness, Delay Damages Bridge
Indebtedness or Permitted Swap Collateral Bridge Indebtedness to the extent that
the Permitted Bridge Prepayment Conditions have been satisfied in respect of
such Permitted Bridge Indebtedness and relevant proceeds for the payment thereof
have been deposited pursuant to Section 3.02(f) and (D) to the Administrative
Agent, ratably for the account of each Letter of Credit Lender and Replacement
Lender, an amount required to prepay the outstanding Letter of Credit Loans or
Replacement Letter of Credit Loans, in each case, to be paid to such Persons on
such date.     (g)   From the Insurance/Condemnation Proceeds Account. Funds on
deposit in the Insurance/Condemnation Proceeds Account shall be applied from
time to time to in respect of an Event of Damage or an Event of Taking, (i) to
the Construction Account or Revenue Account, (ii) for use in restoring or
repairing the Project and/or (iii) otherwise transferred to the Prepayment
Account to the prepayment of the Loans, in each case in the manner set forth in
Section 5.19 of the Credit Agreement.     (h)   From the Distribution Account.

  (i)   On the Conversion Date (with respect to any Permitted Construction
Account Distribution Amount) and on any Quarterly Date thereafter, the
Collateral Agent, pursuant to an Accounts Withdrawal Certificate delivered by
the Borrower, shall instruct the Depositary Bank to withdraw and transfer to the
Borrower or any other Person specified in such Accounts Withdrawal Certificate,
all or such portion of the funds on deposit in the Distribution Account as the
Borrower shall specify in such Accounts Withdrawal Certificate, provided,
however, that the Borrower shall certify that each of the applicable conditions
to the making of a Restricted Payment by the Borrower set forth in Section 6.07
of the Credit Agreement shall be satisfied on such Quarterly Date.

Collateral Agency Agreement

-24-



--------------------------------------------------------------------------------



 



  (ii)   Funds on deposit in the Distribution Account shall also be applied from
time to time as described in Section 3.05.

  (i)   From the Major Maintenance Account.

  (i)   The Borrower shall request withdrawals from time to time from the Major
Maintenance Account for the payment of Major Maintenance Expenses by submitting
an Accounts Withdrawal Certificate to the Collateral Agent stating such request,
which Accounts Withdrawal Certificate shall set forth in detail the amounts and
Persons to be paid directly from the Major Maintenance Account. The Collateral
Agent shall, upon receipt of such Accounts Withdrawal Certificate, instruct the
Depositary Bank to withdraw funds from the Major Maintenance Account and apply
such funds to the payment of Major Maintenance Expenses as directed in each such
Accounts Withdrawal Certificate.

  (j)   From the Prepayment Account. Funds on deposit in the Prepayment Account
shall be applied from time to time to in respect of an Event of Damage or an
Event of Taking (after transfer from the Insurance/Condemnation Proceeds
Account) or in respect of any Project Document Claim or Termination Payment, in
each case in the manner set forth in Section 2.09(b) of the Credit Agreement.  
  (k)   Corrections of Accounts Withdrawal Certificates. With respect to any
Accounts Withdrawal Certificate submitted to the Collateral Agent and/or the
Depositary Bank in connection with transfers to be made pursuant to
Sections 3.03(b) through (i), the Borrower may supplement such Accounts
Withdrawal Certificate or submit a new, updated Accounts Withdrawal Certificate
in replacement of such Accounts Withdrawal Certificate, in each case in order to
correct any certifications or wiring or other payment instructions set forth
therein, so long as such supplemental or new Accounts Withdrawal Certificate is
provided to the Collateral Agent or the Depositary Bank (as applicable) at least
one Business Day prior to the proposed date of the transfers to be made pursuant
thereto.

3.04   Secured Obligation Event of Default, Etc. Notwithstanding any provision
of this Agreement to the contrary, (a) upon the occurrence and during the
continuation of any Secured Obligation Event of Default, the Collateral Agent
shall have the right to (and, if instructed in writing to do so by the Required
Secured Parties, it shall) instruct the Depositary Bank not to release,
withdraw, distribute, transfer or otherwise make available any funds in or from
any of the Accounts, and to take such action or refrain from taking such action
as the Collateral Agent shall determine and, upon receipt thereof, the
Depositary Bank shall comply with such instructions until the Depositary Bank
has received written notice from the Borrower (countersigned by the Collateral
Agent) that such Secured Obligation Event of Default no longer exists due to it
having been waived, cured or no longer existing, or having been deemed waived,
in accordance with the terms of the relevant Financing Documents and (b) upon
the occurrence and during the continuation of any Secured Obligation Event of
Default, and at the direction of the Required Secured Parties pursuant to a
Remedies Direction, the Collateral Agent shall

Collateral Agency Agreement

-25-



--------------------------------------------------------------------------------



 



    have the right to exercise such remedies as are then available to it,
including the transfer of all or any part of the funds in the Accounts to any of
the other Accounts or to the payment of the Secured Obligations then due and
payable as provided in such Remedies Direction.   3.05   When Amounts Are
Insufficient. Subject to Section 3.04:

  (a)   If the funds on deposit in the Operating Account are insufficient to pay
the reasonable and necessary Operating and Maintenance Expenses as of any date,
an Authorized Officer of the Borrower shall deliver a certificate to the Agents
setting forth the amount of, and the cause for, such insufficiency. The
Collateral Agent shall, in accordance with the instructions set forth in the
certificate referred to in the preceding sentence, instruct the Depositary Bank
(A) first, to apply any funds then on deposit in the Revenue Account, (B)
second, to the extent amounts in the Revenue Account are not adequate for such
purpose, to apply any funds then on deposit in the Distribution Account, to the
Operating Account as shall be necessary to satisfy such deficiency.     (b)   If
the funds on deposit in the Interest Payment Account or the Principal Payment
Account on any Transfer Date or Quarterly Date are insufficient to make all
payments of Debt Service or other amounts due in respect of the Secured
Obligations then due and payable as provided in Sections 3.03(b)(iii), (iv) and
(v), 3.03(e) and 3.03(f), an Authorized Officer of the Borrower shall deliver a
certificate to the Agents setting forth the amount of such insufficiency. The
Collateral Agent shall, in accordance with the instructions set forth in the
certificate referred to in the preceding sentence, instruct the Depositary Bank
(A) first, to apply funds then on deposit in the Revenue Account, (B) second, to
the extent amounts in the Revenue Account are not adequate for such purpose, to
apply any funds then on deposit in the Distribution Account, and (C) third, to
the extent amounts in the Distribution Account are not adequate for such
purpose, to apply funds from the Debt Service Reserve Account and DSR Letters of
Credit as provided in Section 3.03(d)(iii).

3.06   Distribution of Collateral Proceeds.

  (a)   Priority of Payments. Following receipt of a Remedies Direction by the
Collateral Agent in connection with the sale, disposition or other realization,
collection or recovery of any amounts in the Accounts or any other Collateral
(or any portion thereof), the Collateral Agent shall apply the proceeds of such
sale, disposition, or other realization, collection or recovery toward the
payment of the Secured Obligations in the following order of priority:

  (i)   first, to any Administrative Costs then due and payable to the Agents
and the Depositary Bank under any Financing Document pro rata based on such
respective amounts then due to such Persons;

Collateral Agency Agreement

-26-



--------------------------------------------------------------------------------



 



  (ii)   second, to the respective outstanding fees, costs, charges and expenses
then due and payable to the Secured Parties (or to the applicable Agent on their
behalf) under any Secured Obligation Document pro rata based on such respective
amounts then due to such Persons (other than the fees and payments due to the
Secured Parties under priority (iii) below);     (iii)   third, to any accrued
but unpaid interest, premium, Letter of Credit Fees, Commitment Fees and
Ordinary Course Settlement Payments owed to the relevant Secured Parties on the
Secured Obligations (or to the applicable Agent on their behalf), pro rata based
on such respective amounts then due to such Secured Parties;     (iv)   fourth,
to the unpaid principal of the Loans, Replacement Letter of Credit Loans and
Termination Payments then due and payable to the relevant Secured Parties (or to
the applicable Agent on their behalf), pro rata based on such respective amounts
then due to such Secured Parties; and     (v)   fifth, after final payment in
full of all Secured Obligations and upon the Termination Date, in accordance
with Section 3.07.

  (b)   Borrower Remains Liable for Deficiency. It is understood that the
Borrower shall remain liable to the extent of any deficiency between the amount
of the proceeds of the Depositary Collateral and any other Collateral and the
aggregate of the sums referred to in clauses first through fourth of paragraph
(a) above.

3.07   Termination of Accounts. On the Termination Date all Permitted
Investments in each Account shall (at the written direction of the Borrower) be
liquidated or transferred to, and all remaining funds in each Account shall be
remitted to (or at the written direction of) the Borrower and the Accounts shall
be closed.   3.08   Delivery of Transfer Certificates. No later than 11:00 am
(New York City time), at least four (4) Business Days (but no more than ten
(10) Business Days) prior to each proposed transfer date for funds between or
from any Accounts, the Borrower shall or shall cause an Authorized Officer to,
deliver to the Collateral Agent a Construction Account Withdrawal Certificate or
an Accounts Withdrawal Certificate, as applicable, substantially in the form of
Exhibit A or Exhibit B, respectively, signed by the Borrower and complying with
all the requirements set forth in this Agreement.

ARTICLE IV
RELATIVE PRIORITIES
               Notwithstanding the date, manner or order of grant, attachment or
perfection of any Liens securing the Secured Obligations granted on the
Collateral and notwithstanding any provision of the UCC, or any applicable law
or the Security Documents, each of the parties hereto (including in the case of
the Administrative Agent, any Replacement Letter of Credit Administrative Agent
and the Collateral Agent, on behalf of itself and the applicable Secured
Parties) hereby agrees that as among the Secured Parties, the Lien of the
Collateral Agent shall
Collateral Agency Agreement

-27-



--------------------------------------------------------------------------------



 



be for the ratable benefit of the Secured Parties with respect to all Collateral
and each Secured Party ranks and will rank equally in priority with the other
Secured Parties in the Lien granted to the Collateral Agent (except to the
extent otherwise provided in Section 3.06).
ARTICLE V
SHARING

5.01   Basic Agreement. Subject to the provisions of Sections 3.06 and 5.03 and
the Financing Documents, all amounts paid to or received by the Collateral Agent
for redistribution to the Secured Parties (other than to the Agents in their
capacity as agents) and representing the proceeds of the Collateral and the
proceeds of any action taken pursuant to a Remedies Direction shall be paid
promptly to the Secured Parties ratably (without priority of any one over any
other, except as otherwise provided in Section 3.06) in the order specified in
Section 3.06 based on the amounts owing to each Secured Party on each level of
priority specified therein.   5.02   Payments Received by Certain Secured
Parties. Except as excluded in Section 5.03 and except for amounts obtained from
or through the Agents pursuant to the Financing Documents, if any Secured Party
(other than the Agents) shall obtain any amount (whether (a) by way of voluntary
or involuntary payment, (b) by virtue of an exercise of any right of set-off,
banker’s lien or counterclaim, (c) as proceeds of any insurance policy covering
any properties or assets of the Borrower, (d) from proceeds of liquidation or
dissolution of the Borrower or distribution of its assets among its creditors
(however such liquidation, dissolution or distribution may occur), (e) as
payment following the acceleration of any Secured Obligation, (f) from any
realization on Collateral, (g) by virtue of the application of any provision of
any of the Transaction Documents (other than this Agreement) or (h) in any other
manner) in respect of any Secured Obligations owed to such Secured Party under
any Secured Obligation Document (other than any amount distributed pursuant to
and in accordance with the express terms of this Agreement), such Secured Party
shall forthwith notify each Agent thereof and shall promptly, and in any event
within 10 Business Days of its so obtaining the same, pay such amount (less any
reasonable costs and expenses incurred by such Secured Party in obtaining such
amount) to the Collateral Agent for the account of the Secured Parties, to be
shared in accordance with Section 5.01.   5.03   Amounts Not Subject to Sharing.
Notwithstanding any other provision of this Agreement or any other Secured
Obligation Document to the contrary, no Secured Party shall have any obligation
to share:

  (a)   any payment made by any Person to such Secured Party pursuant to a
contract of participation or assignment or any other arrangement by which a
direct or indirect interest of such Secured Party under the Secured Obligation
Document is transferred (other than any such contract or other arrangement
entered into with the Borrower or any Affiliate thereof);

Collateral Agency Agreement

-28-



--------------------------------------------------------------------------------



 



  (b)   any payment made pursuant to and in accordance with the express terms of
this Agreement;     (c)   any cash collateral provided for the benefit of any
applicable Swap Bank pursuant to any Permitted Swap Agreements; and     (d)  
with respect to the Lenders, the amounts on deposit in the Debt Service Reserve
Account or the proceeds of a draw on the DSR Letter of Credit which in each case
are provided for the benefit of the Lenders.

5.04   Presumption Regarding Payments. For purposes hereof, any payment received
by a Secured Party under or pursuant to a Transaction Document that is subject
to the provisions of this Article V may be presumed by such Secured Party to
have been properly received by such Secured Party in accordance with this
Article V unless such Secured Party receives written notice from any other
Secured Party or the Borrower that such payment was not made in accordance
herewith. If any payment initially received by a Secured Party is rescinded or
must otherwise be restored by the Secured Party that first obtained it, each
other Secured Party that shares the benefit of such payment shall return to such
Secured Party its portion of the payment so rescinded or required to be
restored.   5.05   No Separate Security. Each Secured Party that is a party to
this Agreement (including the Administrative Agent, the Replacement Letter of
Credit Administrative Agent and the Collateral Agent, on behalf of the
applicable Secured Parties): (a) agrees that, except as otherwise provided in
Section 5.03, all Collateral is for the joint benefit of all the Secured
Parties; and (b) represents and warrants to each other Secured Party that, in
respect of any Secured Obligations now or hereafter owing to such Secured Party,
it has received no security or guarantees from the Borrower or any Affiliate
thereof, other than (i) its interest in the Collateral as provided in the
Security Documents, if any, or (ii) as otherwise provided pursuant to the
Financing Documents. In furtherance of the foregoing, if any Secured Party shall
receive or be entitled to demand or otherwise call upon any guaranty, security
or other assurance of payment which is not described in clause (i) or (ii) of
the preceding sentence in respect of the Secured Obligations owed to such
Secured Party, such Secured Party shall receive any proceeds thereof in trust
for all the Secured Parties (to be shared promptly and ratably with the other
Secured Parties) and shall exercise its rights to demand or call upon such
guaranty, security or other assurance of payment as directed by the Required
Secured Parties (determined without regard to the Voting Party Percentage of
such Secured Party).

ARTICLE VI
DECISION MAKING; VOTING; NOTICE AND PROCEDURES

6.01   Decision Making.

  (a)   Where, in accordance with this Agreement or any other Secured Obligation
Document, the modification, approval or other direction or instruction of the
Required Secured Parties is required, the determination of whether such

Collateral Agency Agreement

-29-



--------------------------------------------------------------------------------



 



      modification, approval, direction or instruction will be granted or
withheld shall be determined by an Intercreditor Vote conducted in accordance
with the procedures set forth in this Agreement among the Secured Parties
entitled to vote with respect to the particular decision at issue.     (b)  
Each decision made in accordance with the terms of this Agreement shall be
binding upon each of the Secured Parties.     (c)   In connection with any
matter under this Agreement requiring a vote of the Secured Parties, each
Lender, Replacement Lender and Swap Bank shall, first, cast its votes in
accordance with the Secured Obligation Document to which it is a party.
Following and in accordance with the outcome of the applicable vote under such
Secured Obligation Document, the Administrative Agent, Replacement Letter of
Credit Administrative Agent and Swap Bank shall cast all votes in respect of
such Secured Obligation Document as a block in any vote required under this
Agreement.

6.02   Intercreditor Votes: Each Party’s Entitlement to Vote.

  (a)   Except as otherwise expressly provided in this Agreement, each Secured
Party shall be entitled to vote in each Intercreditor Vote conducted under this
Agreement.     (b)   (i) None of (A) any Affiliate of the Borrower or the Parent
or Immediate Parent that from time to time holds any Commitment or commitment
under any Replacement Letter of Credit Facility or any Secured Obligation or
(B) any Secured Party that has agreed, directly or indirectly, to vote or
otherwise act at the direction or subject to the approval or disapproval of any
Person identified in the foregoing item (A), shall be entitled to participate in
any Intercreditor Vote or any vote under any Financing Document in which it is a
Lender, and (ii) other than any Intercreditor Vote requiring the consent of the
Unanimous Voting Parties pursuant to Section 8.01, unless and until any Swap
Bank shall have delivered to each Agent a Swap Termination Certificate, such
Swap Bank shall not have (A) any voting rights with respect to any Secured
Obligations arising under any Permitted Swap Agreement to which it is a party or
(B) any rights to participate in any Intercreditor Vote in its capacity as a
Swap Bank (each of the parties referred to in clauses (i) and (ii), a
“Non-Voting Lender”) and each Agent, in determining the percentage of votes cast
(and instructions of the Required Secured Parties), shall disregard the
principal amount of Secured Obligations held by Non-Voting Lenders in both the
Numerator and Denominator of the calculation in determining the outcome of such
vote.

6.03   Intercreditor Votes: Votes Allocated to Each Party.

  (a)   Except as otherwise provided in Section 6.02, each Secured Party will
have a number of votes in any Intercreditor Vote equal to the portion (in Dollar
amounts

Collateral Agency Agreement

-30-



--------------------------------------------------------------------------------



 



      in relation to the aggregate Dollar amount of the Aggregate Exposure) of
the Aggregate Exposure represented by its Secured Obligation Document.     (b)  
In calculating the Voting Party Percentage consenting to, approving, waiving or
otherwise providing direction with respect to a decision, the number of votes
cast by any Secured Party in favor of the proposed consent, approval, Waiver,
direction or other action (the “Numerator”) shall be divided by the total number
of votes entitled to be cast with respect to such matter (the “Denominator”).

6.04   Notification of Matters. If at any time (a) any Agent proposes to
exercise any discretion conferred on it under any Financing Document, (b) any
other Secured Party, in accordance with this Agreement, notifies any Agent in
writing of a matter with respect to which it believes such Agent should exercise
its discretion or (c) any Agent becomes aware (whether on its own or as a
consequence of any written notification from any other Secured Party or from the
Borrower) of any matter requiring a determination or vote by the Secured Parties
under this Agreement, then such Agent shall promptly notify each Secured Party
(or the Administrative Agent and/or Replacement Letter of Credit Administrative
Agent on its behalf) strictly in accordance with Section 10.02 (with a copy to
the other Agent) of the matter in question, specifying:

  (i)   if applicable, the manner in which such Agent proposes to exercise its
discretion;     (ii)   the Required Secured Parties (if any) required for such
determination or vote; and     (iii)   if applicable, the time period determined
by such Agent within which each Secured Party must provide it with instructions
in relation to such matter.

6.05   Notice of Amounts Owed. If the Required Secured Parties pursuant to a
Remedies Direction instruct in writing the Collateral Agent or any other Person
holding any Collateral on behalf of the Secured Parties to proceed to foreclose
upon, collect, sell or otherwise dispose of or take any other action with
respect to any or all of the Collateral or to enforce any remedy under any other
Secured Obligation Document, then upon the request of the Collateral Agent, each
Secured Party shall promptly notify the Collateral Agent in writing (with a copy
to the Administrative Agent and the Replacement Letter of Credit Administrative
Agent), as of any time that the Collateral Agent may reasonably specify in such
request, of (a) the aggregate amount of the respective Secured Obligations owing
to the Secured Party and (b) such other information as the Collateral Agent may
reasonably request.

ARTICLE VII
DEFAULTS AND REMEDIES

7.01   Notice of Defaults. Promptly after any Secured Party obtains knowledge of
the occurrence of any Secured Obligation Default or Secured Obligation Event of
Default under any Secured Obligation Document to which it is a party, such
Secured Party shall

Collateral Agency Agreement

-31-



--------------------------------------------------------------------------------



 



    notify the Agents in writing thereof (a “Notice of Default”). Each such
Notice of Default shall specifically refer to this Section 7.01 and shall
describe such Secured Obligation Default or Secured Obligation Event of Default
in reasonable detail (including the date of occurrence). Upon receipt by the
Agents of any such notice, the Agents shall promptly send copies thereof to each
Secured Party and the Borrower.   7.02   Exercise of Remedies.

  (a)   If a Secured Obligation Event of Default shall have occurred and be
continuing, the Required Secured Parties, on behalf of the Secured Parties,
shall be permitted and authorized to take such actions (or to direct in writing
the Collateral Agent to take such actions) as are specified by such Required
Secured Parties, including any and all actions (and the exercise of any and all
rights, remedies and options) which any Secured Party or any Agent may have
under the Financing Documents or under applicable law, including the ability to
cure any Secured Obligation Event of Default, or, so long as some or all of the
Secured Obligations are then due and payable, to foreclose on the Liens granted
under the Security Documents and exercise the right of such Agent to sell the
Collateral or any part thereof (or accept a deed in lieu of foreclosure) and
sell, lease or otherwise realize upon the other property mortgaged, pledged and
assigned to the Collateral Agent under the Security Documents (any such request
from the Required Secured Parties, a “Remedies Direction”). No Secured Party
shall have any right to direct any Agent to take any action in respect of the
Collateral other than in accordance with the terms hereof. The Collateral is
vested in and held by the Collateral Agent or its agent (for the benefit of the
Secured Parties) and only the Collateral Agent, acting on the written
instructions of the Required Secured Parties, has the right to take actions (and
exercise rights, remedies and options) with respect to the Collateral.        
Notwithstanding the foregoing or anything to the contrary contained in this
Agreement, nothing herein shall preclude any Secured Party from enforcing (or
refraining to enforce) the provisions of its Secured Obligation Document in
respect of the property, assets or other rights described in Section 5.03, and
no such action (or inaction) shall require the consent or approval of (or
notification to) any Person other than such Secured Party.         If the
Collateral Agent receives a Remedies Direction directing the Collateral Agent to
commence a Foreclosure Action, the Collateral Agent shall notify each other
Secured Party of such Remedies Direction.     (b)   Any action (including any
Foreclosure Action) which has been requested pursuant to a Remedies Direction
may be modified, supplemented, terminated and/or countermanded if the Collateral
Agent shall have received either (i) a revocation notice from the Required
Secured Parties or (ii) a written notice from the Required Secured Parties which
contains different or supplemental directions with respect to such action.

Collateral Agency Agreement

-32-



--------------------------------------------------------------------------------



 



  (c)   At the direction of the Required Secured Parties pursuant to a Remedies
Direction, the Collateral Agent shall seek to enforce the Security Documents and
to realize upon the Collateral or, in the case of any Event of Default under
clause (f) or (g) of Section 7.01 of the Credit Agreement (or equivalent
provision under any Replacement Letter of Credit Facility) in respect of the
Borrower of which the Collateral Agent has been notified in writing by the
Administrative Agent, to seek to enforce the claims of the Secured Parties under
the Financing Documents in respect thereof; provided, however, that the
Collateral Agent shall not be obligated to follow any Remedies Direction as to
which the Collateral Agent has received a written opinion of counsel to the
effect that such Remedies Direction is in conflict with any provisions of
applicable law, this Agreement or any other Financing Document or any order of
any court or Governmental Authority. The Collateral Agent shall not, under any
circumstances, be liable to any other Secured Party or any other Person for
following with reasonable care the written directions of the Required Secured
Parties.     (d)   If the Administrative Agent is directed to accelerate the
Loans in accordance with the Credit Agreement, the Replacement Letter of Credit
Administrative Agent is directed to accelerate the Replacement Letter of Credit
Loans in accordance with the Replacement Letter of Credit Facility or any Swap
Bank determines to declare (or take other action resulting in) an early
termination of its Permitted Swap Agreement then such Secured Party shall
deliver to each other Secured Party within two Business Days of receipt of such
direction or of such determination, as the case may be, a written notice to that
effect to the Agents in order to permit the Secured Parties to coordinate the
timing of the acceleration and early termination of their respective Secured
Obligations. Notwithstanding any provision to the contrary in this Agreement,
the requisite number of Secured Parties specified in any Secured Obligation
Document may at any time after the occurrence and during the continuance of a
Secured Obligation Event of Default under such Secured Obligation Document
accelerate the Secured Obligations thereunder or cause the early termination of
the relevant Permitted Swap Agreement in accordance with the terms thereof.

7.03   Insolvency Default. Notwithstanding any provision to the contrary in this
Agreement, upon the occurrence of an Event of Default under clause (f) or (g) of
Section 7.01 of the Credit Agreement (or equivalent provisions under the
Replacement Letter of Credit Facility), (a) the unutilized Commitments and
commitments under the Replacement Letter of Credit Facility shall forthwith
terminate immediately and (b) all principal of and accrued interest in respect
of the Secured Obligations of each Secured Party shall be immediately due and
payable without presentment, demand, protest or notice of any kind whatsoever,
in each case as provided in Section 7.02 of the Credit Agreement.   7.04  
Allocation of Collateral Proceeds. Upon the acceleration of the Secured
Obligations, the proceeds of any collection, recovery, receipt, appropriation,
realization or sale of any or all of the Collateral or the enforcement of any
Security Document shall be applied in accordance with Section 3.06.

Collateral Agency Agreement

-33-



--------------------------------------------------------------------------------



 



7.05   Restrictions on Enforcement of Liens. Until the Termination Date, except
to the extent directed or consented to by the Required Secured Parties, no
Secured Party will:

  (a)   oppose or otherwise contest (or support any other Person in contesting)
any motion for relief from the automatic stay or for any injunction against
foreclosure or enforcement of Liens granted to the Collateral Agent, for the
benefit of the Secured Parties, made by the Collateral Agent, acting at the
written direction of, or as consented to by, the Required Secured Parties, in
any insolvency or liquidation proceeding of the Borrower; or     (b)   oppose or
otherwise contest (or support any other Person in contesting) any lawful
exercise by the Collateral Agent, acting at the written direction of, or as
consented to by, the Required Secured Parties, of the right to credit bid the
Secured Obligations at any sale in foreclosure of the Liens granted to the
Collateral Agent, for the benefit of the Secured Parties and the Administrative
Agent, the Replacement Letter of Credit Administrative Agent and the Swap Bank
on behalf of the applicable Secured Parties hereby authorizes the Collateral
Agent to credit bid all or any portion of such holder’s Secured Obligations on a
pro-rata basis with all other Secured Obligations when and as directed by the
Required Secured Parties, provided that such credit bid is approved in writing
by the Lenders, the Replacement Lenders and the Swap Banks;

provided, however, that notwithstanding anything to the contrary stated in this
Agreement, during the occurrence of an Event of Default under clause (f) or
(g) of Section 7.01 of the Credit Agreement (or equivalent provisions under the
Replacement Letter of Credit Facility) of which it has been notified in writing
by the Administrative Agent : (A) the Collateral Agent may take such actions as
it deems desirable to create, prove, preserve or protect the Liens upon any
Collateral without the prior consent of the Required Secured Parties;
(B) nothing in this Agreement shall be construed to prevent or impair the rights
of any Secured Party to enforce this Agreement, and (C) except for actions that
are expressly prohibited by the terms of this Agreement, any holder of Secured
Obligations and any Secured Party may take any actions and exercise any and all
rights that would be available to a holder of unsecured claims (including,
without limitation, (I) the commencement of an insolvency or liquidation
proceeding against the Borrower in accordance with applicable law, (II) the
acceleration of the Secured Obligations under and in accordance with the
relevant Secured Obligation Document, and (III) the termination of any agreement
by the holder of any Secured Obligation in accordance with the terms thereof).
7.06 Waiver of Marshalling; No Contest.

  (a)   Prior to the Termination Date, no Secured Party may assert or enforce
any right of marshalling accorded to a holder of Secured Obligations, as against
the holders of any other Secured Obligations.     (b)   Each Secured Party
hereto agrees that it will not (and hereby waives any right to) contest or
support any other Person in contesting, in any proceeding (including any
insolvency or liquidation proceeding), the priority, validity, perfection or

Collateral Agency Agreement

-34-



--------------------------------------------------------------------------------



 



      enforceability of a Lien held by or on behalf of any of the Secured
Parties in the Collateral as contemplated by the Security Documents or the
provisions of this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of the Collateral Agent, the
Depositary Bank, any Administrative Agent, the Replacement Letter of Credit
Administrative Agent or any Secured Party to enforce this Agreement.

      7.07   Insolvency or Liquidation Proceedings. Prior to the Termination
Date, if the Borrower shall be subject to any insolvency or liquidation
proceeding and the Collateral Agent (acting at the written direction of the
Required Secured Parties) shall desire to permit the use of “Cash Collateral”
(as such term in is defined in Section 363(a) of the Bankruptcy Code), with
respect to any Collateral or to permit the Borrower to obtain financing, whether
from the Secured Parties or any other Person under Section 364 of the Bankruptcy
Code or any similar Bankruptcy Law (“DIP Financing”), then each Secured Party
agrees that it will raise no objection to such Cash Collateral use or DIP
Financing so long as (a) each Secured Party retains the right to object to such
use of Cash Collateral or to the granting of any priming liens over any
Collateral if the terms thereof, including the terms of adequate protection (if
any) granted to the Secured Parties in connection therewith, do not provide for
materially equal treatment to all Secured Parties in their capacities as such
(it being expressly understood and agreed that if any Secured Party provides DIP
Financing to the Borrower, nothing herein shall preclude such provider of DIP
Financing from having the priming liens in respect of such DIP Financing as
provided under Applicable Law), (b) each Secured Party retains the right to
object to any ancillary agreements or arrangements regarding the DIP Financing
that are materially prejudicial to their interests (unless such ancillary
agreements or arrangements, including without limitation any adequate protection
orders, are equally materially prejudicial to all Secured Parties, in which case
there shall be no independent right of a Secured Party to object), (c) the DIP
Financing (i) does not compel the Borrower to seek confirmation of a specific
plan of reorganization for which all or substantially all of the material terms
are set forth in the DIP Financing documentation or a related document and
(ii) does not expressly require the liquidation of any Collateral prior to a
default under the DIP Financing documentation and (d) if any Cash Collateral
order contemplates the liquidation of Collateral, such order provides that the
liens of the Secured Parties will attach to the proceeds of such liquidation
equally and ratably.

ARTICLE VIII
AMENDMENTS; WAIVERS; INSTRUCTIONS

8.01   Unanimous Voting Issues. With respect to any of the matters listed on
Exhibit C, unless the Unanimous Voting Parties (acting in accordance with the
procedures set forth in Article VI) shall so authorize, (a) no Modification
shall be agreed to by the Agents, (b) no instruction shall be given under or
with respect to any Financing Document and (c) no discretion shall be exercised
by the Agents under or with respect to any Financing Document.

Collateral Agency Agreement

-35-



--------------------------------------------------------------------------------



 



8.02   Modification and Exercise of Discretion. Unless any Secured Obligation
Event of Default has occurred and is continuing, and only to the extent in all
cases that the discretion exercised by or the actions taken by the applicable
Agent could not reasonably be expected to result in any Secured Obligation Event
of Default or have a material adverse effect on the interests of any Secured
Party, any Agent may, without obtaining the consent of the Required Secured
Parties or any Secured Party other than as set forth in Section 8.03, Modify any
Financing Document to which it is a party by entering into an amendment to such
Financing Document with the Borrower in order to (i) cure any ambiguity or to
cure, correct or supplement any provision contained therein which is or appears
to be inconsistent with any other provisions contained in such Financing
Document or in any other Financing Document (including without limitation any
administrative mistakes or omissions), (ii) correct any typographical errors,
drafting mistakes or other similar mistakes that do not modify the intended
rights and obligations of the parties thereto, (iii) implement the terms of any
additional obligations or refinancing of Indebtedness of the Borrower, as
contemplated by, and to the extent permitted by, the terms of the relevant
Financing Documents, (iv) change the manner, place or terms of payment or extend
the time of payment of, or renew or alter, the Secured Obligations set forth in
the applicable Secured Obligation Document to which it is a party, or otherwise
amend or supplement in any manner such Secured Obligation Document, or, other
than this Agreement or the other Security Documents, any instrument evidencing
such Secured Obligations or any agreement under which such Secured Obligations
are outstanding, (v) release any Person or entity liable in any manner for the
collection of the Secured Obligations set forth in the applicable Secured
Obligation Document to which it is a party, (vi) subject to the terms of this
Agreement, exercise or refrain from exercising any rights against the Borrower
and (vii) make any change that would provide any additional rights or benefits
to the Secured Parties or that does not adversely affect the legal rights
thereunder of any Secured Party.   8.03   Effect of Amendment on Agents. No
party hereto shall amend any provision of any Financing Document that materially
affects any Agent without the written consent of the applicable Agent.

ARTICLE IX
COLLATERAL AGENT AND DEPOSITARY BANK

9.01   Appointment. Deutsche Bank Trust Company Americas is hereby appointed to
act as Collateral Agent and to act as Depositary Bank and the Collateral Agent
and Depositary Bank are each authorized to exercise such rights, powers,
authorities and discretions as are specifically delegated to the Collateral
Agent or the Depositary Bank, as the case may be, by the terms of this Agreement
and the other Financing Documents, together with all such rights, powers,
authorities and discretions as are reasonably incidental thereto. By its
signature below Deutsche Bank Trust Company Americas (or any successor thereto
pursuant to this Article IX) accepts each such appointment. The Borrower hereby
agrees to pay to the Collateral Agent and the Depositary Bank any reasonable and
documented fees and other amounts as are agreed in writing between the Borrower
and the Collateral Agent or Depositary Bank, as the case may be, from time to
time.

Collateral Agency Agreement

-36-



--------------------------------------------------------------------------------



 



9.02   Duties and Responsibilities. Neither the Collateral Agent nor the
Depositary Bank shall have any fiduciary duties or responsibilities except those
expressly set forth in this Agreement or in the other Transaction Documents to
which it is a party, and no implied covenants or obligations shall be read into
this Agreement or the other Financing Documents against the Collateral Agent or
the Depositary Bank. Neither the Collateral Agent nor the Depositary Bank shall
be liable or responsible except for the performance of such expressed duties as
are specifically set forth herein or in the other Transaction Documents to which
it is a party. Neither the Collateral Agent nor the Depositary Bank shall have
any fiduciary relationship with the Borrower arising out of or in connection
with this Agreement or the other Transaction Documents. The relationship between
the Secured Parties, on the one hand, and the Borrower, on the other, in
connection herewith or therewith is solely that of a debtor and a creditor.
Neither this Agreement nor the other Transaction Documents creates a joint
venture between the parties.   9.03   Rights and Obligations.

  (a)   The Collateral Agent may:

  (i)   assume, absent actual knowledge or written notice received by it to the
contrary, that (A) any representation made by any Person in connection with any
Transaction Document is true, (B) no Secured Obligation Default or Secured
Obligation Event of Default exists, (C) no Person is in breach of or in default
under its obligations under any Transaction Document and (D) any right, power,
authority or discretion vested herein upon any other Agent has not been
exercised;     (ii)   assume, absent actual knowledge or written notice received
by it to the contrary, that any notice or certificate given by any Person has
been validly given by a Person authorized to do so and act upon such notice or
certificate unless the same is revoked or superseded by a further such notice or
certificate;     (iii)   assume, absent written notice received by it to the
contrary, that the address, telecopy and telephone numbers for the giving of any
written notice to any Person hereunder is that identified in Section 9.01 of the
Credit Agreement or in the Accession Agreement to which such Person is a party
until the Collateral Agent has received from such Person a written notice
designating some other office of such Person to replace any such address,
telecopy or telephone number, and act upon any such notice until the same is
superseded by a further such written notice;     (iv)   employ at the expense of
the Borrower in accordance with Section 9.03 of the Credit Agreement, attorneys,
accountants or other experts whose advice or services the Collateral Agent may
reasonably determine is necessary, expedient or desirable, may pay reasonable
fees and expenses for the advice or service of any such Person and may rely upon
any advice so obtained; provided that the Collateral Agent shall be under no

Collateral Agency Agreement

-37-



--------------------------------------------------------------------------------



 



      obligation to act upon such advice if it does not deem such action to be
appropriate;     (v)   rely on any matters of fact which might reasonably be
expected to be within the knowledge of any Person upon a certificate signed by
or on behalf of such party;     (vi)   rely upon any communication,
certification, notice or document reasonably believed by it to be genuine;    
(vii)   refrain from acting or continuing to act in accordance with any
instructions given under this Agreement to begin any legal action or proceeding
arising out of or in connection with any Transaction Document until it shall
have received such indemnity or security from the Secured Parties as it may
reasonably require (whether by payment in advance or otherwise) for all
reasonable costs, claims, losses, expenses (including reasonable legal fees and
expenses) and liabilities which it will or may expend or incur in complying or
continuing to comply with such instructions; provided that nothing in this
subclause (vii) shall be deemed to obligate any Secured Party to provide any
such indemnity or security; and     (viii)   seek instructions from the Required
Secured Parties or the Adminstrative Agent, as applicable, as to the exercise of
any of its rights, powers, authorities or discretions hereunder (including any
consents, notices, requests, amendments, waivers, modifications, acceptances or
remedies), and in the event that it does so, it shall not be considered as
having acted unreasonably when acting in accordance with such written
instructions or, in the absence of any (or any clear) written instructions, when
refraining from taking any action or exercising any right, power or discretion
hereunder.

  (b)   The Collateral Agent shall:

  (i)   promptly deliver to the Secured Parties or the Administrative Agent, as
applicable, the notices, certificates, reports, opinions, agreements and other
documents which it receives under this Agreement and the other Transaction
Documents in its capacity as Collateral Agent;     (ii)   except as otherwise
expressly provided in any Financing Document, perform its duties in accordance
with any written instructions given to it by the Required Secured Parties, which
instructions shall be binding on all Secured Parties; and     (iii)   if so
instructed in writing by the Required Secured Parties, refrain from exercising
any right, power, authority or discretion vested in it hereunder or under the
other Financing Documents (other than rights arising under this Section 9.03).

Collateral Agency Agreement

-38-



--------------------------------------------------------------------------------



 



  (c)   Without limiting the generality of Section 9.03(b), the parties hereto
acknowledge and agree that the Collateral Agent shall, in exercising its rights
and performing its obligations under the other Financing Documents, act in
accordance with the terms and conditions of this Agreement.

9.04   No Responsibility for Certain Conduct.

  (a)   Notwithstanding anything to the contrary expressed or implied herein,
the Collateral Agent shall not:

  (i)   be bound to inquire as to (w) whether or not any representation made by
any other Person in connection with any Transaction Document is true, (x) the
occurrence or otherwise of any Secured Obligation Default or Secured Obligation
Event of Default, (y) the performance by any other Person of its obligations
under any of the Transaction Documents or (z) any breach of or default by any
other Person of its obligations under any of the Transaction Documents;     (ii)
  be bound to account to any Person for any sum or the profit element of any sum
received by it for its own account except as otherwise provided in this
Agreement; or     (iii)   be bound to disclose to any Person any information
relating to the Project or to any Person if such disclosure would, or might in
its reasonable opinion, constitute a breach of any applicable law or be
otherwise actionable at the suit of any Person.

  (b)   The Collateral Agent shall have no responsibility for the accuracy or
completeness of any information supplied by any Person (other than itself) in
connection with the Project or for the legality, validity, effectiveness,
adequacy or enforceability of any Transaction Document or any other document
referred to herein or provided for herein or therein or for any recitals,
statements, representations or warranties made by the Borrower or any other
Person contained in this Agreement or any other Transaction Document or in any
certificate or other document referred to or provided for, or received by the
Collateral Agent, hereunder or thereunder. The Collateral Agent shall not be
liable as a result of any failure by the Borrower or its Affiliates or any
Person (except itself to the extent of the Collateral Agent’s gross negligence
or willful misconduct) party hereto or to any other Transaction Document to
perform their respective obligations hereunder or under any other Transaction
Document or any document referred to or provided for herein or therein or as a
result of taking or omitting to take any action hereunder or in relation to any
Transaction Document.     (c)   It is understood and agreed by each Secured
Party (for itself and any other Person claiming through it) that, except as
expressly set forth herein, it has itself been, and will continue to be, solely
responsible for making its own independent appraisal of, and investigations
into, the financial condition, creditworthiness,

Collateral Agency Agreement

-39-



--------------------------------------------------------------------------------



 



      condition, affairs, status and nature of each Person and, accordingly,
each such Secured Party warrants to the Collateral Agent that it has not relied
on and will not hereafter rely on the Collateral Agent:

  (i)   to check or inquire on its behalf into the adequacy, accuracy or
completeness of any information provided by any Person in connection with any of
the Transaction Documents or the transactions therein contemplated (whether or
not such information has been or is hereafter circulated to such Person by the
Collateral Agent); or     (ii)   to assess or keep under review on its behalf
the financial condition, creditworthiness, condition, affairs, status or nature
of any Person.

  (d)   In the event the Collateral Agent is instructed in writing to take any
action under this Agreement or any other Financing Document, the Collateral
Agent may refuse to take such action in the event that, in the Collateral
Agent’s sole discretion, the Collateral Agent determines that taking such action
either would be contrary to applicable laws or regulations or would cause the
Collateral Agent to incur liability for which the Collateral Agent has not been
indemnified or secured against to its satisfaction.

9.05   Defaults. The Collateral Agent shall not be deemed to have knowledge or
notice of the occurrence of any Secured Obligation Default or Secured Obligation
Event of Default unless the Collateral Agent has received written notice of such
Secured Obligation Default or Secured Obligation Event of Default referring to
this Agreement, describing such Secured Obligation Default or Secured Obligation
Event of Default and stating that such notice is a “Notice of Default.” If the
Collateral Agent has actual knowledge of a Secured Obligation Default or Secured
Obligation Event of Default or receives such a Notice of Default, the Collateral
Agent shall give prompt notice thereof to the Administrative Agent, the
Replacement Letter of Credit Administrative Agent and the Swap Banks. The
Collateral Agent shall take such action with respect to such Secured Obligation
Default or Secured Obligation Event of Default as is provided in this Agreement
and Article VII of the Credit Agreement; provided, however, that notwithstanding
any other provision of this Agreement to the contrary, unless and until the
Collateral Agent shall have received a Remedies Direction, it may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Secured Obligation Default or Secured Obligation Event of
Default as it shall deem advisable and in the best interest of the Secured
Parties and any such action so taken shall be deemed to be taken pursuant to a
Remedies Direction.   9.06   Liability.

  (a)   Neither the Collateral Agent nor the Depositary Bank nor any of their
officers, directors, employees or agents shall be liable to any Person for any
action taken or omitted under this Agreement or under the other Financing
Documents, or in connection therewith, except to the extent caused by the gross
negligence or willful misconduct of the Collateral Agent or the Depositary Bank,
as determined

Collateral Agency Agreement

-40-



--------------------------------------------------------------------------------



 



      by a court of competent jurisdiction in a final judgment from which no
appeal may be taken. The Secured Parties party hereto each (for itself and any
Person claiming through it) hereby releases, waives, discharges and exculpates
the Collateral Agent and the Depositary Bank for any action taken or omitted
under this Agreement or under the other Financing Documents, or in connection
therewith, except to the extent caused by the gross negligence or willful
misconduct of the Collateral Agent or the Depositary Bank (as the case may be),
as determined by a court of competent jurisdiction in a final judgment from
which no appeal may be taken.     (b)   Neither the Depositary Bank nor the
Collateral Agent shall not incur any liability for not performing any act or not
fulfilling any duty, obligation or responsibility hereunder by reason of any
occurrence beyond the control of the Depositary Bank or the Collateral Agent, as
the case may be (including any act or provision of any present or future law or
regulation or governmental authority, any act of God or war, civil unrest, local
or national disturbance or disaster, any act of terrorism, or the unavailability
of the Federal Reserve Bank wire or facsimile or other wire or communication
facility).

9.07   Indemnity. Each Secured Party shall, from time to time on demand by the
Collateral Agent or the Depositary Bank, indemnify the Collateral Agent and the
Depositary Bank in proportion to (a) prior to any acceleration of the Secured
Obligations, its pro rata share of the aggregate of the undrawn Commitments and
commitments under any Replacement Letter of Credit Facility and the outstanding
principal amount of Secured Obligations and (b) following any acceleration of
the Secured Obligations, its pro rata share of outstanding principal of Secured
Obligations at the time of demand (or, if all outstanding principal have then
been repaid in full, immediately prior to the final repayment thereof), against
any and all costs, claims, losses, expenses (including reasonable legal fees and
expenses) and liabilities, which the Collateral Agent or the Depositary Bank may
incur on or after the date hereof in acting in its capacity as the Collateral
Agent or the Depositary Bank, as applicable, hereunder and under the other
Financing Documents, other than by reason of its own respective gross negligence
or willful misconduct. Without limitation of the foregoing, each Secured Party
shall reimburse the Collateral Agent and the Depositary Bank promptly upon
demand for its ratable share of any out-of-pocket expenses (including reasonable
legal fees and expenses) incurred by it in connection with the preparation,
execution, administration or enforcement of, or legal advice in respect of
rights or responsibilities under, the Transaction Documents, to the extent that
the Collateral Agent and the Depositary Bank are not promptly reimbursed for
such expenses by the Borrower. The provisions of this Section 9.07 shall survive
the termination of this Agreement and the other Financing Documents.

9.08   Resignation and Removal.

  (a)   Subject to Section 9.09, either the Collateral Agent or the Depositary
Bank may resign from its appointment hereunder at any time without providing any
reason

Collateral Agency Agreement

-41-



--------------------------------------------------------------------------------



 



      therefor by giving 30 days prior written notice to that effect to each of
the other parties hereto.     (b)   Subject to Section 9.09, the Required
Secured Parties, unless an Event of Default has occurred and is continuing, with
the consent of the Borrower, may remove either the Collateral Agent or the
Depositary Bank from its appointments hereunder with or without cause by giving
30 days prior written notice to that effect to each of the other parties hereto.

9.09   Successor Collateral Agents and Depositary Banks.

  (a)   No resignation or removal pursuant to Section 9.08 shall be effective
until:

  (i)   a successor for the Collateral Agent or Depositary Bank, as the case may
be, is appointed in accordance with (and subject to) the provisions of this
Section 9.09;     (ii)   the resigning Collateral Agent or Depositary Bank, as
the case may be, has transferred to its successor (A) all of its rights and
obligations in its capacity as a Collateral Agent or a Depositary Bank, as the
case may be, under this Agreement and the other Financing Documents and (B) all
documentation held by it and relating to the Financing Documents (other than
such documentation that the Collateral Agent or the Depositary Bank, as the case
may be, is required to retain pursuant to applicable law); and     (iii)   the
successor Collateral Agent or Depositary Bank, as the case may be, has executed
and delivered an agreement to be bound by the terms of this Agreement and the
other Financing Documents and to perform all duties required of Collateral Agent
or Depositary Bank, as the case may be, hereunder and under the other Financing
Documents;

provided that, for the avoidance of doubt, a removal of a Collateral Agent or
Depositary Bank shall be effective notwithstanding the non-satisfaction of
clause (a)(ii) above.

  (b)   If the Collateral Agent or the Depositary Bank has given notice of its
resignation pursuant to Section 9.08(a) or if the Required Secured Parties give
the Collateral Agent or the Depositary Bank notice of removal thereof pursuant
to Section 9.08(b), then a successor to the Collateral Agent or the Depositary
Bank, as the case may be, may be appointed by the Required Secured Parties (and,
unless a Secured Obligation Event of Default has occurred and is continuing,
with the written consent of the Borrower, which consent shall not unreasonably
be withheld or delayed) during a 30 day period beginning on the date of such
notice but, if no such successor is so appointed within 30 days after the above
notice, the resigning or removed Collateral Agent or Depositary Bank may appoint
such a successor or petition to a court of competent jurisdiction to appoint
such a successor. If a resigning or removed Collateral Agent or Depositary Bank,
or a court of competent jurisdiction appoints a successor, such successor shall
(i) be authorized under all applicable laws to exercise corporate trust powers,
(ii) have a

Collateral Agency Agreement

-42-



--------------------------------------------------------------------------------



 



      combined capital and surplus of at least $500,000,000 and (iii) be
acceptable to the Required Secured Parties (and, unless a Secured Obligation
Event of Default has occurred and is continuing, the Borrower, approval by which
shall not unreasonably be withheld or delayed).     (c)   If a successor to the
Collateral Agent or the Depositary Bank is appointed under the provisions of
this Section 9.09, then:

  (i)   the predecessor Collateral Agent or Depositary Bank, as the case may be,
shall be discharged from any further obligation hereunder (but without prejudice
to any accrued liabilities);     (ii)   the resignation pursuant to
Section 9.08(a) or removal pursuant to Section 9.08(b) of the predecessor
Collateral Agent or Depositary Bank, as the case may be, notwithstanding, the
provisions of this Agreement shall inure to the predecessor Collateral Agent’s
benefit or Depositary Bank’s benefit, as the case may be, as to any actions
taken or omitted to be taken by it under this Agreement and the other Financing
Documents while it was Collateral Agent or Depositary Bank, as the case may be;
and     (iii)   the successor Collateral Agent or Depositary Bank, as the case
may be, and each of the other parties hereto shall have the same rights and
obligations amongst themselves as they would have had if such successor
Collateral Agent or Depositary Bank, as the case may be, had been a party hereto
beginning on the date of this Agreement.

9.10   Authorization. The Collateral Agent and the Depositary Bank are each
hereby authorized to execute, deliver and perform each of the Financing
Documents to which the Collateral Agent or the Depositary Bank, as the case may
be, is or is intended to be a party.   9.11   Collateral Agent or Depositary
Bank as Lender. With respect to any Commitment or commitment under any
Replacement Letter of Credit Facility held by it, and the Loans or Replacement
Letter of Credit Loans made by it, any Lender or Replacement Lender serving as
Collateral Agent or Depositary Bank hereunder shall have the same rights and
powers under the Transaction Documents as any other Lender or Replacement
Lender, as the case may be, and may exercise the same as though it were not the
Collateral Agent or the Depositary Bank. The term “Lender”, “Replacement Lender”
or “Secured Party”, when used with respect to the Collateral Agent or the
Depositary Bank, shall, unless otherwise expressly indicated, include the
Collateral Agent or the Depositary Bank, as the case may be, in its individual
capacity. The Collateral Agent, the Depositary Bank and each of their respective
Affiliates may accept deposits from, lend money to, act as trustee under
indentures of and generally engage in any kind of business with any Person,
without any duty to account therefor to the Secured Parties.

Collateral Agency Agreement

- 43 -



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS

10.01   No Waiver; Remedies Cumulative. No failure or delay on the part of any
party hereto or any Secured Party in exercising any right, power or privilege
hereunder and no course of dealing between parties hereto shall impair any such
right, power or privilege or operate as a waiver thereof. No single or partial
exercise by any party hereto or any Secured Party of any right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder. The rights, powers
and remedies provided herein are cumulative and not exclusive of any rights,
powers or remedies which any party hereto would otherwise have. No notice to or
demand by any party hereto or any Secured Party on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances or constitute a waiver of the rights of any party hereto
or any Secured Party to any other or further action in any circumstances without
notice or demand.   10.02   Notices. All notices, payment instructions, Remedies
Directions and other communications required or permitted to be given hereunder
shall be (a) in writing and be considered as properly given and be deemed
effective in accordance with Section 9.01 of the Credit Agreement; and (b) sent
to a party hereto at its address and contact number specified in Section 9.01 of
the Credit Agreement or in the Accession Agreement to which it is a party, or at
such other address and contact number as is designated by any party in a written
notice to the other parties hereto; provided that with respect to determining
whether any notice, payment instruction, Remedies Direction or other
communication to the Agents or the Depositary Bank has been given hereunder,
unless otherwise expressly provided herein, such notice shall be deemed
effectively given and received on the actual day of receipt by the Agents or the
Depositary Bank, as the case may be, of such notice, payment instruction,
Remedies Direction or other communication at its designated office for delivery
of notices.   10.03   Amendments. Except to the extent specified in
Article VIII, this Agreement may be amended or modified only by an instrument in
writing signed by the Borrower and Agent party hereto (with the consent of the
Required Secured Parties). Any such amendment or modification shall be binding
upon the Borrower and the Secured Parties (including any thereof executing an
Accession Agreement thereafter).   10.04   Benefit of Agreement; Successors and
Assigns. This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto;
provided, however, that the Borrower may not assign or transfer any of its
rights or obligations hereunder without the prior written consent of each
Secured Party.   10.05   Third-Party Beneficiaries. The covenants contained
herein are made solely for the benefit of the parties hereto and the other
Secured Parties from time to time bound hereby, and their successors and
assigns, and shall not be construed as having been intended to benefit any other
third-party not a party to this Agreement.

Collateral Agency Agreement

- 44 -



--------------------------------------------------------------------------------



 



10.06   Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which, when executed and delivered, shall be effective for purposes of
binding the parties hereto, but all of which shall together constitute one and
the same instrument.   10.07   Effectiveness. This Agreement shall be effective
on the date first above written.   10.08   Entire Agreement. This Agreement and
the other Financing Documents, including the documents referred to herein,
constitute the entire agreement and understanding of the parties hereto, and
supersede any and all prior agreements and understandings, written or oral, of
the parties hereto relating to the subject matter hereof.   10.09  
Severability. If any provision of this Agreement is invalid or unenforceable in
any jurisdiction, then, to the fullest extent permitted by law: (a) the other
provisions of this Agreement shall remain in full force and effect in such
jurisdiction and shall be liberally construed in order to carry out the
intentions of the parties hereto as nearly as may be possible; and (b) the
invalidity or unenforceability of any provision of this Agreement in any
jurisdiction shall not affect the validity or enforceability of such provision
in any other jurisdiction.   10.10   Conflict with Other Agreements. Except as
otherwise expressly provided herein, the parties agree that in the event of any
conflict between the provisions of this Agreement (or any portion thereof) and
the provisions of any other Financing Document or any other agreement now
existing or hereafter entered into, the provisions of this Agreement shall
control. In the event that in connection with the establishment of any of the
Accounts with the Depositary Bank, the Borrower shall not enter into any
agreement, instrument or other document with the Depositary Bank which has terms
that are in conflict with or inconsistent with the terms of this Agreement, the
terms of this Agreement shall control.   10.11   Governing Law; Submission to
Jurisdiction; Venue; Waiver of Jury Trial. This Agreement shall be governed by,
and construed in accordance with, the law of the State of New York and the
provisions of Section 9.09 of the Credit Agreement are hereby incorporated
herein by reference, mutatis mutandis, as if fully set out in this Agreement and
each reference in any such Section of the Credit Agreement to the “Agreement”,
“herein”, “hereunder” and like terms shall be deemed to refer to this Agreement.
  10.12   Termination. Upon the Termination Date, this Agreement shall (except
as otherwise expressly set out herein) terminate and be of no further force and
effect; provided that the obligations under Section 9.07 shall survive the
Termination Date.   10.13   Reinstatement. This Agreement and the obligations of
the Borrower hereunder shall continue to be effective or be automatically
reinstated, as the case may be, if (and to the extent that) at any time payment
and performance of the Borrower’s obligations hereunder, or any part thereof, is
rescinded or reduced in amount, or must otherwise be restored or returned by any
Agent or any other Secured Party. In the event that any payment or any part
thereof is so rescinded, reduced, restored or returned, such obligations shall
be reinstated on the same terms and conditions applicable thereto prior

Collateral Agency Agreement

- 45 -



--------------------------------------------------------------------------------



 



    to the payment of the rescinded, reduced, restored or returned amount, and
shall be deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.   10.14   Attorney-In-Fact. For the purposes of allowing
the Collateral Agent to exercise its rights and remedies upon the occurrence and
continuance of a Secured Obligation Event of Default, and to the extent
permitted by applicable law, the Borrower irrevocably constitutes and appoints
the Collateral Agent and any officer or agent thereof, with full power of
substitution as its true and lawful attorney-in-fact with full irrevocable power
and authority in the place and stead of the Borrower and in the name of the
Borrower or in its own name, for the purpose of carrying out the terms of this
Agreement, to take any appropriate action and to execute any document or
instrument that may be necessary or desirable to accomplish the purposes of this
Agreement.   10.15   Stamp and Other Similar Taxes. The Borrower shall pay at
any time all stamp duty, registration taxes, fees or charges and other similar
duties, levies, charges and fees which may be assessed, levied or collected by
any jurisdiction in connection with this Agreement, any other Financing Document
or the attachment or perfection of the Lien granted to the Collateral Agent in
any Collateral (including the Depositary Collateral with the Depositary Bank)
and shall from time to time upon demand by any Agent indemnify such Agent, the
Depositary Bank, each receiver appointed under this Agreement and each of the
other Secured Parties against any liabilities, costs, claims, expenses,
penalties and interest resulting from any failure to pay or any delay in paying
any such duty or tax (except to the extent that such liabilities, costs, claims,
expenses, penalties and interest result from the gross negligence or willful
misconduct of any such Person as finally determined by a court of competent
jurisdiction) in a final judgment from which no appeal may be taken.   10.16  
Filing Fees, Excise Taxes, Etc. The Borrower agrees to pay or to reimburse each
Agent promptly on demand for any and all amounts in respect of all search,
filing and recording fees, taxes, excise taxes, sales taxes and other similar
imposts which may be payable or determined to be payable in respect of the
execution, delivery, performance and enforcement of this Agreement and each
other Financing Document to which such Person is a party and agrees to hold each
such Person harmless from and against any and all liabilities, costs, claims,
expenses, penalties and interest with respect to or resulting from any delay in
paying or omission to pay such taxes and fees (except to the extent that such
liabilities, costs, claims, expenses, penalties and interest result from the
gross negligence or willful misconduct of any such Person as finally determined
by a court of competent jurisdiction) in a final judgment from which no appeal
may be taken.   10.17   Accession Agreements.

Collateral Agency Agreement

- 46 -



--------------------------------------------------------------------------------



 



  (a)   The Collateral Agent will, as an Agent hereunder, perform its
undertakings set forth herein with respect to each holder of Secured Obligations
that are issued or incurred after the date hereof that:

  (i)   holds obligations that are identified as Secured Obligations in
accordance with the procedures set forth in Section 10.17(b); and     (ii)  
signs (whether itself or through its Agent identified pursuant to
Section 10.17(b)) an Accession Agreement.

  (b)   The Borrower will be permitted (i) to designate as an additional holder
of Secured Obligations hereunder the Swap Banks who enter into Permitted Swap
Agreements with the Borrower on or after the date of this Agreement in
compliance with the requirements of the Credit Agreement, and (ii) to designate
as additional holders of Secured Obligations hereunder Replacement Lenders and
the Replacement Letter of Credit Administrative Agent under any Replacement
Letter of Credit Facility entered into by the Borrower after the date of this
Agreement. The Borrower may effect such designation by delivering to the
Collateral Agent, with copies to each other Secured Party (or applicable Agent
on its behalf), each of the following:

  (i)   an Officer’s Certificate stating that the Borrower intends to incur
additional Secured Obligations (“Additional Secured Obligations”) which will
either be (A) a Permitted Swap Agreement or (B) a Replacement Letter of Credit
Facility, and in each case certifying that the incurrence of such Additional
Secured Obligation is permitted and does not violate or result in any default
under the Secured Obligation Documents;     (ii)   evidence that the Borrower
has duly authorized, executed (if applicable) and recorded (or caused to be
recorded) in each appropriate governmental office all relevant filings and
recordations (if any) to ensure that the Additional Secured Obligations are
secured by the Collateral in accordance with the Security Documents;     (iii)  
a written notice specifying the name and address of the Secured Parties (or
Agent acting on their behalf) for such of Additional Secured Obligations for
purposes of Section 10.02; and     (iv)   a copy of the executed Accession
Agreement referred to in clause (a) above.

     Each of the parties hereto agrees that this Agreement and the applicable
Security Documents may be amended to the extent necessary or desirable to cause
the Liens granted thereby to be in favor of the holders of such new Secured
Obligations and to cause such holders to be treated in the same manner as the
relevant Secured Parties under this Agreement.

10.18   USA PATRIOT Act. Each Secured Party and the Depositary Bank hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub.

Collateral Agency Agreement

- 47 -



--------------------------------------------------------------------------------



 



  L.107-56 (signed into law October 26, 2001)), such Secured Party and the
Depositary Bank may be required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Secured Party and the
Depositary Bank to identify the Borrower in accordance with said Act. The
Borrower agrees that it will provide each Secured Party and the Depositary Bank
with such information as it may reasonably request in order for such Secured
Party and the Depositary Bank to satisfy the requirements of said Act.   10.19  
Collateral Agent and Depositary Agent.

  (a)   Notwithstanding anything else to the contrary herein, whenever reference
is made in this Agreement to any discretionary action by, consent, designation,
specification, requirement or approval of, notice, request or other
communication from, or other direction given or action to be undertaken or to be
(or not to be) suffered or omitted by the Collateral Agent or to any election,
decision, opinion, acceptance, use of judgment, expression of satisfaction or
other exercise of discretion, rights or remedies to be made (or not to be made)
by the Collateral Agent, it is understood that in all cases the Collateral Agent
shall be fully justified in failing or refusing to take any such action under
this Agreement if it shall not have received such written instruction, advice or
concurrence of the Administrative Agent (acting in accordance with the Credit
Agreement and other Financing Documents), as it deems appropriate. This
provision is intended solely for the benefit of the Collateral Agent and its
successors and permitted assigns and is not intended to and will not entitle the
other parties hereto to any defense, claim or counterclaim, or confer any rights
or benefits on any party hereto.     (b)   Notwithstanding anything else to the
contrary herein, whenever reference is made in this Agreement to any
discretionary action by, consent, designation, specification, requirement or
approval of, notice, request or other communication from, or other direction
given or action to be undertaken or to be (or not to be) suffered or omitted by
the Depositary Bank or to any election, decision, opinion, acceptance, use of
judgment, expression of satisfaction or other exercise of discretion, rights or
remedies to be made (or not to be made) by the Depositary Bank, it is understood
that in all cases the Depositary Bank shall be fully justified in failing or
refusing to take any such action under this Agreement if it shall not have
received such written instruction, advice or concurrence of the Collateral Agent
(acting in accordance with the Credit Agreement and other Financing Documents),
as it deems appropriate. This provision is intended solely for the benefit of
the Depositary Bank and its successors and permitted assigns and is not intended
to and will not entitle the other parties hereto to any defense, claim or
counterclaim, or confer any rights or benefits on any party hereto. The duties,
responsibilities and obligations of the Depository Bank shall be limited to
those expressly set forth herein and no duties, responsibilities or obligations
shall be inferred or implied against the Depository Bank. The Depository Agent
shall not be subject to, nor required to comply with, any other agreement to
which it is not a party, even though reference thereto may be made herein, or to
comply with any direction or instruction (other than those contained herein or
delivered in accordance with this Agreement) from the Collateral Agent.

[SIGNATURES TO FOLLOW]
Collateral Agency Agreement

- 48 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            BORROWER:

MIRANT MARSH LANDING, LLC, as the Borrower
      By:   /s/ G. Gary Garcia         Name:   G. Gary Garcia        Title:  
Vice President and Treasurer     

Signature Page to Collateral Agency Agreement

 



--------------------------------------------------------------------------------



 



            COLLATERAL AGENT
DEUTSCHE BANK TRUST COMPANY
     AMERICAS,
     not in its individual capacity but solely as
     Collateral Agent
      By:   /s/ Wanda Camacho         Name:   Wanda Camacho        Title:   Vice
President              By:   /s/ Yana Kislenko         Name:   Yana Kislenko   
    Title:   Assistant Vice President     

Signature Page to Collateral Agency Agreement

 



--------------------------------------------------------------------------------



 



            DEPOSITARY BANK

DEUTSCHE BANK TRUST COMPANY
     AMERICAS,
     not in its individual capacity but solely as
     Depositary Bank
      By:   /s/ Wanda Camacho         Name:   Wanda Camacho        Title:   Vice
President              By:   /s/ Yana Kislenko         Name:   Yana Kislenko   
    Title:   Assistant Vice President     

Signature Page to Collateral Agency Agreement

 



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT:

THE ROYAL BANK OF SCOTLAND PLC,
     not in its individual capacity but solely as
     Administrative Agent
      By:   /s/ Matthew Wade         Name:   Matthew Wade        Title:   Senior
Vice President     

Signature Page to Collateral Agency Agreement

 



--------------------------------------------------------------------------------



 



     SCHEDULE I
to Agreement
ACCOUNT NAMES AND NUMBERS

      ACCOUNT NAME   ACCOUNT NO.
(a) the Construction Account
  S60655.1
 
   
(b) the Operating Account
  S60655.2
 
   
(c) the Revenue Account
  S60655.3
 
   
(d) the Debt Service Reserve Account
  S60655.4
 
   
(e) the Interest Payment Account
  S60655.5
 
   
(f) the Principal Payment Account
  S60655.6
 
   
(g) the Insurance/Condemnation Proceeds Account
  S60655.7
 
   
(h) the Distribution Account
  S60655.8
 
   
(i) the Major Maintenance Account
  S60655.9
 
   
(j) the Prepayment Account
  S60655.10

Schedule I to Collateral Agency Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
to Agreement
FORM OF CONSTRUCTION ACCOUNT WITHDRAWAL CERTIFICATE
Date of this Construction Account Withdrawal Certificate: [__________]
Deutsche Bank Trust Company Americas,
as Collateral Agent
60 Wall Street
MSNYC60-2710
New York, New York 10005
Attention: Trust and Securities Services
Project Finance- Account Manager
E-mail: yana.kislenko@db.com,
li.jiang@db.com
Tel: (212) 250-7727
Fax: (732)-578-4636
cc: The Royal Bank of Scotland plc,
as Administrative Agent
600 Washington Boulevard
Stamford, CT 06901
Attn: Simon Mockford, Managing Director,
TPM, Power & Infrastructure Finance
Tel: 203-897-3719
Fax: 203-873-3365
Email: simon.mockford@rbs.com
with a copy to:
The Royal Bank of Scotland plc,
as Administrative Agent
600 Washington Boulevard
Stamford, CT 06901
Attn: Matthew Wilson, Senior Vice President,
Head of Banking Middle Office Americas
Tel: 203-897-7664
Fax: 203-873-5300
Email: matthew.wilson@rbs.com
RE: Mirant Marsh Landing Project
Exhibit A to Collateral Agency Agreement

 



--------------------------------------------------------------------------------



 



Ladies and Gentlemen:
     1. This Construction Account Withdrawal Certificate is delivered to you
pursuant to Section 3.03(a) of that certain Collateral Agency and Intercreditor
Agreement dated as of October 8, 2010 (as amended, modified or supplemented from
time to time, the “Collateral Agency Agreement”), among Mirant Marsh Landing,
LLC, a limited liability company duly organized under the laws of Delaware (the
“Borrower”), The Royal Bank of Scotland plc, as administrative agent (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”), Deutsche Bank Trust Company Americas, in its capacities as Collateral
Agent (in such capacity, together with its successors in such capacity, the
“Collateral Agent”) and as Depositary Bank (in such capacity, together with its
successors in such capacity, the “Depositary Bank”) and other secured parties
from time to time party thereto. All capitalized terms used herein shall have
the respective meanings specified in the Collateral Agency Agreement unless
otherwise defined herein or unless the context requires otherwise.
     2. This Construction Account Withdrawal Certificate is being delivered in
connection with a proposed withdrawal and/or transfer under the Collateral
Agency Agreement on [INSERT DATE] (the “Proposed Transfer Date”).
     3. With respect to the information in this Construction Account Withdrawal
Certificate, the Borrower has made such examination or investigation as was
reasonably necessary to enable the Borrower to express an informed opinion as to
the accuracy of such information.
     4. Construction Account Transfer:
4.1 The Borrower hereby requests that the amounts set forth in column 1 of Annex
A be transferred from the Construction Account to the applicable account or
Person set forth on column 2 of Annex A on the Proposed Transfer Date (each such
transfer, a “Construction Account Transfer”), which amounts are due and payable.
[4.1 The Borrower hereby requests that $[______] be transferred from the
Construction Account to the Distribution Account, which amount (i) does not
exceed the amount of any Permitted Construction Account Distribution Amount and
(ii) is the excess of the amount certified by the Borrower (and confirmed by the
Independent Engineer) to be necessary to pay Project Costs to achieve the
Conversion Date and are reasonably expected to become due and payable after the
Conversion Date (including the payment of all punch list items).]1
[4.2 The Borrower hereby requests that $[______] be transferred from the
Construction Account to the Revenue Account, which amount shall be the amount
 

1   To be included in the Certificate for transfers from the Construction
Account to the Distribution Account on the Conversion Date.

Exhibit A to Collateral Agency Agreement

2



--------------------------------------------------------------------------------



 



remaining in the Construction Account following such transfer as set forth in
Section 4.1.] 2
5. Certifications. THE BORROWER HEREBY CERTIFIES FOR THE BENEFIT OF EACH SECURED
PARTY THAT, as of the date hereof:
5.1 the Borrower is entitled, pursuant to the terms of the Collateral Agency
Agreement, to request each Construction Account Transfer in the amount and at
the times set out in this Construction Account Withdrawal Certificate;
5.2 each withdrawal and transfer requested herein is for an amount required for,
and shall solely be used for, the purpose set forth herein and in Annex A
attached hereto in accordance with the Collateral Agency Agreement and the other
Financing Documents; and
5.3 the Borrower is in compliance with the procedures, conditions and
requirements set out in the Collateral Agency Agreement and all other applicable
Financing Documents in connection with each Construction Account Transfer
requested herein.
[SIGNATURE PAGE FOLLOWS]
 

2   To be included in the Certificate for transfers from the Construction
Account to the Revenue Account on the Conversion Date to the extent amounts
remain the Construction Account after any transfers under Section 4.1.

Exhibit A to Collateral Agency Agreement

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each undersigned party has executed this Construction
Account Withdrawal Certificate as of the date hereof.

            MIRANT MARSH LANDING, LLC
      By           Name:           Title:        

4



--------------------------------------------------------------------------------



 



Annex A
to Construction Account Withdrawal Certificate
Withdrawals/Transfers from the Construction Account

              Amount to be             withdrawn/transferred             from
the Construction   Platform Account to be Transferred         Account   to  
Purpose   Payment Instructions
$
  [the Contractor] [specify Person or account]          
$
             
$
           

Exhibit A to Collateral Agency Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT B
to Agreement
FORM OF ACCOUNTS WITHDRAWAL CERTIFICATE
Date of this Accounts Withdrawal Certificate: _______________
Deutsche Bank Trust Company Americas,
as Collateral Agent
60 Wall Street
MSNYC60-2710
New York, New York 10005
Attention: Trust and Securities Services
Project Finance- Account Manager
E-mail: yana.kislenko@db.com,
li.jiang@db.com
Tel: (212) 250-7727
Fax: (732)-578-4636
cc: The Royal Bank of Scotland plc,
as Administrative Agent
600 Washington Boulevard
Stamford, CT 06901
Attn: Simon Mockford, Managing Director, TPM, Power & Infrastructure Finance
Tel: 203-897-3719
Fax: 203-873-3365
Email: simon.mockford@rbs.com
with a copy to:
The Royal Bank of Scotland plc,
as Administrative Agent
600 Washington Boulevard
Stamford, CT 06901
Attn: Matthew Wilson, Senior Vice President, Head of Banking Middle Office
Americas
Tel: 203-897-7664
Fax: 203-873-5300
Email: matthew.wilson@rbs.com
RE: Mirant Marsh Landing Project
Ladies and Gentlemen:
     1. This Accounts Withdrawal Certificate is delivered to you pursuant to
Section 3.03 of that certain Collateral Agency and Intercreditor Agreement dated
as of October 8, 2010 (as
Exhibit B to Collateral Agency Agreement

 



--------------------------------------------------------------------------------



 



amended, modified or supplemented from time to time, the “Collateral Agency
Agreement”), among Mirant Marsh Landing, LLC, a limited liability company duly
organized under the laws of Delaware (the “Borrower”), The Royal Bank of
Scotland plc, as administrative agent (in such capacity, together with its
successors in such capacity, the “Administrative Agent”), Deutsche Bank Trust
Company Americas, in its capacities as Collateral Agent (in such capacity,
together with its successors in such capacity, the “Collateral Agent”) and as
Depositary Bank (in such capacity, together with its successors in such
capacity, the “Depositary Bank”) and other secured parties from time to time
party thereto. All capitalized terms used herein shall have the respective
meanings specified in the Collateral Agency Agreement unless otherwise defined
herein or unless the context requires otherwise.
     2. This is being delivered in connection with a proposed withdrawal and/or
transfer under the Collateral Agency Agreement on [INSERT DATE] (the “Proposed
Transfer Date”).
     3. With respect to the information in this Accounts Withdrawal Certificate,
the Borrower has made such examination or investigation as was reasonably
necessary to enable such Person to express an informed opinion as to the
accuracy of such information.
[Applicable provisions for the Accounts and transfers relevant for the Proposed
Transfer Date to be inserted]
     4. Revenue Account; Transfers
4.1. The Borrower hereby requests that the amounts set forth in column 1 of
Annex A be transferred from the Revenue Account to the applicable Account or
Person set forth in column 2 of Annex A on the Proposed Transfer Date (each such
transfer, a “Revenue Account Transfer”);
4.2. The amount to be transferred from the Revenue Account to the [Operating
Account] [Permitted Borrower Bank Account] on the Proposed Transfer Date is
$[________], which amount, together with the amount then on deposit in the
Operating Account and the Permitted Borrower Bank Account, equals the sum
(without duplication) of (A) the aggregate amount payable by the Borrower for
Operating and Maintenance Expenses due and payable (including Operating and
Maintenance Expenses owing from a prior month excluding Major Maintenance
Expenses) plus (B) the Borrower’s good faith estimate of the aggregate Operating
and Maintenance Expenses (excluding Major Maintenance Expenses) reasonably
anticipated to become due and payable before the next Transfer Date plus (C) the
amount set forth in the then applicable Operating Budget as an appropriate
reserve as at the Proposed Transfer Date for the Borrower’s next periodic
insurance and/or property tax payments;
4.3. [The amount to be transferred from the Revenue Account, to the Power
Purchaser, on the Proposed Transfer Date is $[________], which amount (as
certified by the Borrower) is required to satisfy the Borrower’s collateral
posting obligations under the
Exhibit B to Collateral Agency Agreement

 



--------------------------------------------------------------------------------



 



PPA not otherwise satisfied pursuant to the PPA Letter of Credit or a letter of
credit issued under a Replacement Letter of Credit Facility]3;
4.4. The amount to be transferred from the Revenue Account, ratably to each
Agent entitled thereto, on the Proposed Transfer Date is $[________], which
amount is equal to the amount of all fees, costs, indemnities and expenses due
and payable to the Agents and the Depositary Bank (in their capacities as Agents
and Depositary Bank) under the Financing Documents;
4.5. The amount to be transferred from the Revenue Account, to the Interest
Payment Account on the Proposed Transfer Date is $[________], which amount,
together with the amounts then on deposit in the Interest Payment Account,
equals the sum (without duplication) of (A) the amount of interest on the Loans,
Replacement Letter of Credit Loans and fees (including Commitment Fees and
Letter of Credit Fees) and (B) Ordinary Course Settlement Payments, in each
case, respectively, to be paid to the Lenders, the Replacement Lenders and each
counterparty to a Permitted Swap Agreement (as applicable) prior to the next
Proposed Transfer Date;
4.6. The amount to be transferred from the Revenue Account, to the Principal
Payment Account commencing on the Proposed Transfer Date that is three months
prior to the first Term Loan Principal Payment Date is $[________], which
amount, together with the amounts then on deposit in the Principal Payment
Accounts, equals the sum (without duplication) of (A) an amount equal to
one-third of the scheduled amount of principal of the Term Loans due and
payable, or scheduled to become due and payable on the next Term Loan Principal
Payment Date, (B) an amount equal to an amount (if any) required to be deposited
in the Principal Payment Account on a monthly basis to ensure that an amount
equal to the next scheduled principal payment under the Replacement Letter of
Credit Facility shall be on deposit in the Principal Payment Account by the next
succeeding principal payment date under the Replacement Letter of Credit
Facility, (C) an amount equal to the amount of any accelerated principal of the
Loans and Replacement Letter of Credit Loans then due and payable on such date
(including any mandatory prepayments pursuant to Section 2.09(b) of the Credit
Agreement) and any other amounts then due and payable in respect of the Loans,
(D) an amount equal to any Termination Payments due and payable on such date
under any Permitted Swap Agreement and (E) an amount equal to the scheduled
amount of principal of the Letter of Credit Loans due and payable, or scheduled
to become due and payable on the next Letter of Credit Maturity Date;
4.7. The amount to be transferred from the Revenue Account, to the Principal
Payment Account on the Proposed Transfer Date is $[________], which amount is
equal to the amount required to prepay the outstanding Letter of Credit Loans or
Replacement Letter of Credit Loans (with respect to the letter, to the extent
required under the Replacement Letter of Credit Facility);
 

3   At Borrower’s election.

Exhibit B to Collateral Agency Agreement

 



--------------------------------------------------------------------------------



 



4.8. The amount to be transferred from the Revenue Account, to the Major
Maintenance Account, on the Proposed Transfer Date is $[________], which amount
is equal to the Major Maintenance Contribution Amount multiplied by the
respective number of gas turbine starts since the last Transfer Date;
4.9 The amount to be transferred from the Revenue Account, to the Debt Service
Reserve Amount, on the Proposed Transfer Date is $[________], which amount,
together with the amount of funds on deposit in the Debt Service Reserve Account
(when added to the available undrawn amount of the DSR Letter of Credit on such
date) is equal to the Debt Service Reserve Required Amount; and
4.10. [The amount to be transferred from the Revenue Account to the Distribution
Account, on the Proposed Transfer Date is $[________].]
5. Operating Account; Transfers
5.1 The Borrower hereby requests that the amounts set forth in column 1 of Annex
B be transferred from the Operating Account to the applicable account or Person
set forth on column 2 of Annex B on the Proposed Transfer Date (each such
transfer, an “Operating Account Transfer”); and
5.2 The amount to be transferred from the Operating Account to the account of
[specify Person or account] on the Proposed Transfer Date is $[________], which
amount is equal to Operating and Maintenance Expenses (including Emergency
Expenses but excluding Major Maintenance Expenses) due and payable on the
Proposed Transfer Date.
6. Debt Service Reserve Account; Transfers
[6.1 The Borrower hereby requests that the amounts set forth in column 1 of
Annex C be transferred from the Debt Service Reserve Account to the applicable
account or Person set forth on column 2 of Annex C on the Proposed Transfer Date
(each such transfer, a “Debt Service Reserve Account Transfer”); and]
[6.2 The amount to be transferred from the Debt Service Reserve Account to the
Administrative Agent, for the account of [the Lenders] [and] [the Swap Banks],
on the Proposed Transfer Date is $[________], which amount is equal to the Debt
Payment Deficiency (or, if less, the aggregate amount of funds then on deposit
in or credited to the Debt Service Account).]
7. Interest Payment Account; Transfers
7.1 The Borrower hereby requests that the amounts set forth in column 1 of Annex
D be transferred from the Interest Payment Account to the applicable account or
Person set forth on column 2 of Annex D on the Proposed Transfer Date (each such
transfer, a “Interest Payment Account Transfer”);
Exhibit B to Collateral Agency Agreement

 



--------------------------------------------------------------------------------



 



7.2 The amount to be transferred from the Interest Payment Account to the
Administrative Agent and Replacement Letter of Credit Administrative Agent on
the Proposed Transfer Date, ratably for the account of the Lenders and
Replacement Lenders, is $[_______], which amount is equal to the amount of
interest on the Loans and Replacement Letter of Credit Loans and fees (including
Commitment Fees and Letter of Credit Fees) to be paid to such Persons on the
Proposed Transfer Date; and
7.3 The amount to be transferred from the Interest Payment Account to each
counterparty to a Permitted Swap Agreement entitled thereto, on the Proposed
Transfer Date is $[________], which amount is equal to the Ordinary Course
Settlement Payments to be paid to such Persons on the Proposed Transfer Date.
8. Principal Payment Account; Transfers
8.1 The Borrower hereby requests that the amounts set forth in column 1 of Annex
E be transferred from the Principal Payment Account to the applicable account or
Person set forth on column 2 of Annex E on the Proposed Transfer Date (each such
transfer, a “Principal Payment Account Transfer”);
8.2 The amount to be transferred from the Principal Payment Account to the
Administrative Agent and Replacement Letter of Credit Administrative Agent on
the Proposed Transfer Date, ratably for the account of the Term Loan Lenders and
Replacement Lenders, is $[_______], which amount is equal to the scheduled and
accelerated amount of the principal of the Term Loans and Replacement Letter of
Credit Loans to be paid to such Persons on the Proposed Transfer Date;
8.3 The amount to be transferred from the Principal Payment Account to each Swap
Bank entitled thereto, on the Proposed Transfer Date is $[________], which
amount is equal to any Termination Payments under any Permitted Swap Agreement
to be paid to such Persons on the Proposed Transfer Date;
8.4 The amount to be transferred from the Principal Payment Account to the
Parent or a Subsidiary of a Parent that is a lender under Carbon Dioxide Cost
Bridge Indebtedness, Delay Damages Bridge Indebtedness or Permitted Swap
Collateral Bridge Indebtedness, on the Proposed Transfer Date is $[________],
which amount is equal to the amount of prepayment of Carbon Dioxide Cost Bridge
Indebtedness, Delay Damages Bridge Indebtedness or Permitted Swap Collateral
Bridge Indebtedness, to the extent that the Permitted Bridge Prepayment
Conditions have been satisfied in respect of such Permitted Bridge Indebtedness,
to be paid to such Persons on the Proposed Transfer Date; and
8.5 The amount to be transferred from the Principal Payment Account to the
Administrative Agent, ratably for the account of each Letter of Credit Lender
and Replacement Lender, on the Proposed Transfer Date is $[________], which
amount is equal to the amount required to prepay the outstanding Letter of
Credit Loans or Replacement Letter of Credit Loans to be paid to such Persons on
the Proposed Transfer Date.
Exhibit B to Collateral Agency Agreement

 



--------------------------------------------------------------------------------



 



9. Insurance/Condemnation Proceeds Account; Transfers
[9.1 The Borrower hereby requests that the amounts set forth in column 1 of
Annex F be transferred from the Insurance/Condemnation Proceeds Account to the
applicable account or Person set forth on column 2 of Annex F on the Proposed
Transfer Date (each such transfer, a “Insurance/Condemnation Proceeds Account
Transfer”);]
[9.2 The amount to be transferred from the Insurance/Condemnation Proceeds
Account to [the Construction Account] [Revenue Account], on the Proposed
Transfer Date is $[_______];]
[9.3 The amount to be transferred from the Insurance/Condemnation Proceeds
Account to [_______], on the Proposed Transfer Date is $[_______], which amount
is to be used in restoring or repairing the Project; and]
[9.4 The amount to be transferred from the Insurance/Condemnation Proceeds
Account to the Prepayment Account, on the Proposed Transfer Date is $[_______],
which amount is to be used for the prepayment of the Loans.]
10. Distribution Account; Transfers
[10.1 The Borrower hereby request that the amounts set forth in column 1 of
Annex G be transferred from the Distribution Account to the applicable account
or Person set forth on column 2 of Annex G on the Proposed Transfer Date (each
such transfer, a “Restricted Payments Transfer”); and]
[10.2 The amount to be transferred from the Distribution Account to the account
of [specify Person or account] on the Proposed Transfer Date is $[________].]
11. Major Maintenance Account; Transfers
11.1 The Borrower hereby requests that the amounts set forth in column 1 of
Annex H be transferred from the Major Maintenance Account to the applicable
account or Person set forth on column 2 of Annex H on the Proposed Transfer Date
(each such transfer, a “Major Maintenance Account Transfer”); and
11.2 The amount to be transferred from the Major Maintenance Account to the
account of [specify Person or account] on the Proposed Transfer Date is
$[________], which amount is equal to Major Maintenance Expenses due and payable
on the Proposed Transfer Date.
12. Prepayment Account; Transfers
12.1 The Borrower hereby requests that the amounts set forth in column 1 of
Annex I be transferred from the Prepayment Account to the applicable account or
Person set forth on column 2 of Annex I on the Proposed Transfer Date (each such
transfer, a “Prepayment Account Transfer”); and
Exhibit B to Collateral Agency Agreement

 



--------------------------------------------------------------------------------



 



12.2 The amount to be transferred from the Prepayment Account to the account of
[specify Person or account] on the Proposed Transfer Date is $[________], which
amount is equal to the amount [transferred from the Insurance/Condemnation
Proceeds Account] [of the [Project Document Claim] or [Termination Payment] to
be transferred on the Proposed Transfer Date].
     13. Certifications. THE BORROWER, HEREBY CERTIFIES FOR THE BENEFIT OF EACH
SECURED PARTY THAT, as of the date hereof:

  13.1    the Borrower is entitled, pursuant to the terms of Articles III of the
Collateral Agency Agreement, to request each [Revenue Account Transfer,
Operating Account Transfer, Debt Service Reserve Account Transfer, Interest
Payment Account Transfer, Principal Payment Account Transfer,
Insurance/Condemnation Proceeds Account Transfer, Restricted Payments Transfer,
Major Maintenance Account Transfer and Prepayment Account Transfer] in the
amount and at the times set out in this Accounts Withdrawal Certificate;    
13.2    each withdrawal and transfer requested herein is for an amount required
for, and shall solely be used for, the purpose set forth herein and in Annexes
[A, B, C, D, E, F, G, H and I], attached hereto in accordance with the
Collateral Agency Agreement and the other Financing Documents;[and]     13.3   
the Borrower is in compliance with the procedures, conditions and requirements
set out in the Collateral Agency Agreement and all other applicable Financing
Documents in connection with each [Revenue Account Transfer, Operating Account
Transfer, Debt Service Reserve Account Transfer, Interest Payment Account
Transfer, Principal Payment Account Transfer, Insurance/Condemnation Proceeds
Account Transfer, Restricted Payments Transfer, Major Maintenance Account
Transfer and Prepayment Account Transfer] as applicable, requested herein[; and]
    13.4    [if a Insurance/Condemnation Proceeds Account Transfer is requested
hereby, such Insurance/Condemnation Proceeds Account Transfer shall be in
accordance with Section 5.19 of the Credit Agreement[; and]4     13.5    [if a
Prepayment Account Transfer is requested hereby, such Prepayment Account
Transfer shall be in accordance with Section 2.09(b) of the Credit Agreement[;
and][.]]5     13.6    [if a Restricted Payment is requested hereby, each of the
conditions to the making of a Restricted Payment by the Borrower set forth in
Section 6.07 of the Credit Agreement shall have been satisfied on the Proposed
Transfer Date.]6

 

4   Applicable only with respect to Insurance/Condemnation Proceeds Account
Transfers.   5   Applicable only with respect to Prepayment Account Transfers.  
6   Applicable only with respect to Restricted Payments to be made under
Section 6.07 of the Credit Agreement.

Exhibit B to Collateral Agency Agreement

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE FOLLOWS]
Exhibit B to Collateral Agency Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each undersigned party has executed this Accounts
Withdrawal Certificate as of the date hereof.

            MIRANT MARSH LANDING, LLC
      By           Name:           Title:        

Exhibit B to Collateral Agency Agreement

 



--------------------------------------------------------------------------------



 



Annex A to Accounts Withdrawal Certificate
Withdrawals from the Revenue Account

              Amount to be             withdrawn/transferred             from
Revenue Account   Platform Account to be Transferred to   Purpose   Payment
Instructions
$
  [Operating Account] [Permitted
Borrower Bank Account]        
 
           
$
  [Collateral Agent][Administrative
Agent] [Depositary Bank]        
 
           
$
  [Interest Payment Account]        
 
           
$
  [Principal Payment Account]        
 
           
$
  [Debt Service Reserve Account]        
 
           
$
  [Power Purchaser]        
 
           
$
  [Distribution Account]        

Exhibit B to Collateral Agency Agreement

 



--------------------------------------------------------------------------------



 



Annex B to Accounts Withdrawal Certificate
Withdrawals from the Operating Account

              Amount to be             withdrawn/transferred             from
the Operating             Account   Platform Account to be Transferred to  
Purpose   Payment Instructions
$
  [specify Person or account]        
 
           
$
           
 
           
$
           
 
           
$
           
 
           
$
           

Exhibit B to Collateral Agency Agreement

 



--------------------------------------------------------------------------------



 



Annex C to Accounts Withdrawal Certificate
Withdrawals from the Debt Service Reserve Account

              Amount to be             withdrawn/transferred             from
the Debt Service   Platform Account to         Reserve Account   be Transferred
to   Purpose   Payment Instructions
$
  Administrative Agent        
 
           
$
           
 
           
$
           
 
           
$
           

Exhibit B to Collateral Agency Agreement

 



--------------------------------------------------------------------------------



 



Annex D to Accounts Withdrawal Certificate
Withdrawals from the Interest Payment Account

              Amount to be             withdrawn/transferred             from
the Major             Maintenance Reserve             Account   Platform Account
to be Transferred to   Purpose   Payment Instructions
$
  [Administrative Agent and Replacement Letter of Credit Administrative Agent,
ratably for the account of the Lenders and Replacement Lenders]        
 
           
$
  [counterparty to a Permitted Swap Agreement]        
 
           
$
           
 
           
$
           

Exhibit B to Collateral Agency Agreement

 



--------------------------------------------------------------------------------



 



Annex E to Accounts Withdrawal Certificate
Withdrawals from the Principal Payment Account

              Amount to be             withdrawn/transferred             from
the Distribution             Account   Platform Account to be Transferred to  
Purpose   Payment Instructions
$
  [Administrative Agent and Replacement Letter of Credit Administrative Agent,
ratably for the account of Term Loan Lenders and Replacement Lenders]        
 
           
$
  [Swap Bank]        
 
           
$
  [Parent or Subsidiary of Parent that is a lender under Carbon Dioxide Cost
Bridge Indebtedness or Delay Damages Indebtedness]        
 
           
$
  [Administrative Agent, ratably for the account of each Letter of Credit Lender
and Replacement Lender]        

Exhibit B to Collateral Agency Agreement

 



--------------------------------------------------------------------------------



 



Annex F to Accounts Withdrawal Certificate
Withdrawals from the Insurance/Condemnation Proceeds Account

              Amount to be             withdrawn/transferred             from
the Distribution             Account   Platform Account to be Transferred to  
Purpose   Payment Instructions
$
  [specify Person or account]        
 
           
$
  [Construction Account]        
 
           
$
  [Revenue Account]        
 
           
$
  [Prepayment Account]        

Exhibit B to Collateral Agency Agreement

 



--------------------------------------------------------------------------------



 



Annex G to Accounts Withdrawal Certificate
Withdrawals from the Distribution Account

              Amount to be             withdrawn/transferred             from
the Distribution             Account   Platform Account to be Transferred to  
Purpose   Payment Instructions
$
  [specify Person or account]        
 
           
$
           
 
           
$
           
 
           
$
           

Exhibit B to Collateral Agency Agreement

 



--------------------------------------------------------------------------------



 



Annex H to Accounts Withdrawal Certificate
Withdrawals from the Major Maintenance Account

              Amount to be             withdrawn/transferred             from
the Distribution             Account   Platform Account to be Transferred to  
Purpose   Payment Instructions
$
  [specify Person or account]        
 
           
$
           
 
           
$
           
 
           
$
           

Exhibit B to Collateral Agency Agreement

 



--------------------------------------------------------------------------------



 



Annex I to Accounts Withdrawal Certificate
Withdrawals from the Prepayment Account

              Amount to be             withdrawn/transferred             from
the Distribution             Account   Platform Account to be Transferred to  
Purpose   Payment Instructions
$
  [specify Person or account]        
 
           
$
           
 
           
$
           
 
           
$
           

Exhibit B to Collateral Agency Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT C
to Agreement
MODIFICATIONS; UNANIMOUS VOTING ISSUES
The following require the consent of the Unanimous Voting Parties:

  (i)   Any Modification affecting the level of the Required Secured Parties
with respect to any decision under this Agreement.     (ii)   Any Modification
of any provision of the Financing Documents, including this Agreement (including
any definition of a defined term used therein) that has the effect of:

  (a)   changing the time and/or amount of payment of principal or interest or
premium due on any Secured Obligation;     (b)   changing the principal amount
of any Secured Obligation;     (c)   changing the currency in which any payment
by the Borrower is required to be made;     (d)   permitting the Borrower to
assign its rights or delegate its duties under any Transaction Document;     (e)
  releasing any material portion of the Collateral from the Lien of any of the
Security Documents or allowing the release of any funds held by the Collateral
Agent, other than (x) the release of funds pursuant to the express provisions of
the Security Documents and (y) transfers or releases of funds pursuant to this
Agreement;     (f)   altering the rights or obligations of the Borrower to
prepay the Secured Obligations; or     (g)   altering the relative priority of
payments as between the Secured Parties.

Exhibit C to Collateral Agency Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT D
to Agreement
FORM OF ACCESSION AGREEMENT
     This ACCESSION AGREEMENT (this “Accession Agreement”), dated as of
[______], is entered into by [Name of Additional Secured Party], a [______] (the
“Joining Party”), Mirant Marsh Landing, LLC, a Delaware limited liability
company (the “Borrower”) and acknowledged and agreed to by Deutsche Bank Trust
Company Americas, not in its individual capacity, but solely as Collateral Agent
under the Collateral Agency Agreement (as defined below).
     Reference is made to that certain Collateral Agency and Intercreditor
Agreement dated as of October 8, 2010 (as amended, modified or supplemented from
time to time, the “Collateral Agency Agreement”), among the Borrower, The Royal
Bank of Scotland plc, as Administrative Agent, Deutsche Bank Trust Company
Americas, as Collateral Agent and as Depositary Bank and the other Secured
Parties from time to time party thereto. Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed thereto in the
Collateral Agency Agreement.
[ADD DESCRIPTION OF [PERMITTED SWAP AGREEMENT]
[REPLACEMENT LENDER FACILITY] TO WHICH JOINING PARTY IS PARTY AND WHICH
REPRESENTS THE SECURED OBLIGATIONS OWED TO SUCH JOINING PARTY AND THE PERSONS
CLAIMING THROUGH IT, IF ANY (the “Additional Agreement”)]
     Each of the parties hereto agrees that (a) the Joining Party hereby becomes
a Secured Party (collectively, the “Joining Secured Parties”) and (b) the
obligations of the Borrower under the Additional Agreement are Obligations and,
accordingly, such Obligations are secured by a pari passu first priority Lien on
the Collateral as contemplated by the Collateral Agency Agreement (including
Article IV) and the other Security Documents. Each of the parties hereto
acknowledges and accepts and confirms the Joining Party’s agreements set forth
below.
     The Joining Party hereby agrees for the benefit of the Joining Secured
Parties as follows:
          1. That all Obligations will be and are secured equally and ratably by
all Liens granted to the Collateral Agent, for the benefit of the Secured
Parties, to secure any Obligations in respect of any Senior Debt whether or not
upon property otherwise constituting collateral to such Senior Debt and that all
Liens will be enforceable by the Collateral Agent for the benefit of all holders
of Obligations equally and ratably as contemplated by the Collateral Agency
Agreement.
          2. Pursuant to Section 10.17 of the Collateral Agency Agreement, the
Joining Party will be deemed to be a party to the Collateral Agency Agreement
for all purposes thereof. From and after the date hereof, the Joining Party and
the Joining Secured Parties shall have all of the obligations of a Secured Party
thereunder as if it had executed the Collateral Agency Agreement on the date
thereof. The Joining Party hereby ratifies, as of the date hereof, and agrees,
on behalf of itself and the Joining Secured Parties to be bound by, all of the
terms, provisions and conditions contained in the Collateral Agency Agreement
and agrees to be bound
Exhibit D to Collateral Agency Agreement

 



--------------------------------------------------------------------------------



 



by any amendment, waiver or modification to the Collateral Agency Agreement, and
any direction issued thereunder, as if a party to the Collateral Agency
Agreement on the date thereof.
          3. The Joining Party, on behalf of itself and the Joining Secured
Parties, consents to and recognizes the first lien pari passu status of all
existing Senior Debt.
          4. The Joining Party, on behalf of itself and the Joining Secured
Parties, consents to and directs the Collateral Agent to perform its obligations
under the Collateral Agency Agreement and the other Security Documents.
          5. To the extent the Joining Party is an agent or trustee for one or
more Persons, the Joining Party acknowledges that it has the authority to bind
such Persons to the Collateral Agency Agreement and such Persons are hereby
bound by the terms and conditions of the Collateral Agency Agreement.
          6. The address for notices for the Joining Party for purposes of all
notices and other communications is __________, __________, Attention of
__________ (Facsimile No. __________, electronic mail address: ____________).
          7. This Accession Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute one contract.
          8. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED UNDER, THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO CONFLICTS OF LAWS (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
Exhibit D to Collateral Agency Agreement

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has caused this Accession Agreement to be
duly executed as of the date first set forth above.

            [NAME OF ADDITIONAL SECURED PARTY]
      By:           Name:           Title:        

 
Acknowledged:

MIRANT MARSH LANDING, LLC,
as the Borrower
      By:           Name:           Title:           Acknowledged and accepted:


DEUTSCHE BANK TRUST COMPANY AMERICAS,
not in its individual capacity but solely
as Collateral Agent
      By:           Name:           Title:                 By:           Name:  
        Title:        

Exhibit D to Collateral Agency Agreement

 